May 28 2015, 7:33 am




      ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Stephen T. Owens                                          Gregory F. Zoeller
      Public Defender of Indiana                                Attorney General of Indiana
      Anne Murray Burgess                                       Ian McLean
      Joanna Green                                              Deputy Attorney General
      Deputy Public Defenders                                   Indianapolis, Indiana
      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      John R. Myers II,                                         May 28, 2015

      Appellant-Petitioner,                                     Court of Appeals Cause No.
                                                                55A05-1312-PC-608
              v.                                                Appeal from the Morgan Superior
                                                                Court

      State of Indiana,
                                                                The Honorable G. Thomas Gray,
      Appellee-Respondent                                       Judge

                                                                Cause No. 55D01-0902-PC-33




      Friedlander, Judge.

[1]   John R. Myers II appeals from the denial of his petition for post-conviction

      relief (PCR). He raises the following restated issues on appeal:

              1. Did the post-conviction court err in concluding that Myers was not
                 denied the effective assistance of trial counsel?


      Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                    Page 1 of 67
              2. Did the post-conviction court err in concluding that Myers’s due
                 process rights were not violated by the State’s alleged failure to
                 disclose all exculpatory evidence to the defense?

              3. Did the trial court err in concluding that Myers was not entitled to
                 relief based on his claims of prosecutorial misconduct?

[2]   We affirm.

[3]   The facts underlying Myers’s conviction were set forth as follows in this court’s

      opinion arising out of his direct appeal:

              In the spring of 2000, John Myers II lived approximately seven tenths
              of a mile from the intersection of North Maple Grove Road and West
              Maple Grove Road, at 1465 West Maple Grove Road, north of
              Bloomington in Monroe County. Myers was on vacation from work
              the week of May 29 through June 2.


              On the morning of May 31, 2000, Jill Behrman, an accomplished
              bicyclist who had just completed her freshman year at Indiana
              University, left her Bloomington home to take a bicycle ride. She
              logged off of her home computer at 9:32 a.m. Behrman did not report
              to the Student Recreational Sports Center, where she was scheduled to
              work from noon to 3:00 p.m. that day, nor did she appear at a
              postwork lunch scheduled with her father and grandparents.
              Following nationwide search efforts, Behrman’s remains were
              ultimately discovered on March 9, 2003, in a wooded area near the
              intersection of Warthen and Duckworth Roads in Morgan County.
              The cause of her death was ruled to be a contact shotgun wound to the
              back of the head.


              With respect to the events surrounding Behrman’s disappearance, one
              report indicated that a young woman matching Behrman’s description
              was seen riding her bicycle north of Bloomington on North Maple
              Grove Road at approximately 10:00 a.m. the morning of May 31. A
              tracking dog later corroborated this report. While another report
              placed Behrman south of Bloomington at 4700 Harrell Road at
              approximately 9:38 a.m., some authorities later discounted this report

      Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015          Page 2 of 67
        due to her log-off time of 9:32 a.m. and the minimum fourteen minutes
        it would take to bicycle to Harrell Road. The tracking dog did not
        detect Behrman’s scent trail south of Bloomington.


        At approximately 8:30 a.m. on the morning of May 31, 2000, in the
        North Maple Grove Road area, a witness saw a white “commercial
        looking” Ford van without identification on its doors or sides drive
        slowly past his driveway on North Maple Grove Road, heading south.
        Two men were inside the van. This witness saw the van two
        additional times that morning by approximately 9:00 a.m. and later
        identified the van as “exactly like” a Bloomington Hospital van.


        At some point before noon on May 31, 2000, another witness saw a
        bicycle later determined to be Behrman’s lying off of the east side of
        North Maple Grove Road near the intersection of North Maple Grove
        Road and West Maple Grove Road. The location of the bicycle was
        approximately one mile from Myers’s residence and ten and one-half
        miles from Behrman’s house.


        On May 31, the date of Behrman’s disappearance, two witnesses
        separately noted that the windows in Myers’s trailer were covered,
        which was unusual. One of these witnesses also observed that Myers’s
        car was parked fifty yards from its normal location and remained out
        of sight from the road for approximately three days. Myers told this
        witness that he had parked his car in that secluded spot because he did
        not want anyone to know he was home.


        Myers’s account of his activities during his vacation week of May 29
        through June 2 was reportedly that he was “here and there.” Myers’s
        employer at the time was the Bloomington Hospital warehouse, where
        he had access to two white panel Ford vans. Besides being “here and
        there,” Myers indicated that he had been mostly at home, that he had
        gone to a gas station, and that he had gone to Kentucky Kingdom but
        found it was closed. Myers additionally stated that he and his
        girlfriend, Carly Goodman, had cancelled their plans to go to Myrtle
        Beach, South Carolina, and to Kings Island, Ohio, that week. Phone
        calls made from Myers’s trailer on May 31 were at the following times:
        9:15 a.m.; 9:17 a.m.; 9:18 a.m.; 10:37 a.m.; 10:45 a.m.; and 6:48 p.m.

Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015        Page 3 of 67
         Myers’s mother, Jodie Myers, testified that she had made those calls.[1]
         The calls were to drive-in theaters and various state parks.


         Myers was reportedly almost hysterical on May 31 and spoke of
         leaving town and never coming back. Myers’s aunt, Debbie Bell,
         observed that Myers had been very depressed in the preceding month
         and believed that this was due to problems with his girlfriend. In late
         April 2000, Myers had called Bell because he had been having
         problems with his girlfriend and felt like “a balloon full of hot air about
         to burst.”


         Carly Goodman was Myers’s girlfriend beginning in approximately
         late October 1999. In March of 2000, Myers took Goodman for a long
         drive through Gosport, “over a bridge where there was a creek and
         into some woods.” Myers pulled his car into a clearing in the woods
         where the two of them argued, which scared Goodman. Although it
         was nighttime, Goodman observed the appearance of this clearing
         from the car’s headlights. In late April or early May of 2000,
         Goodman broke off her relationship with Myers. Goodman denied
         that she and Myers had ever made plans to go to Myrtle Beach or to
         Kings Island the week of May 29.


         On June 5, 2000, Bell again spoke with Myers. Myers mentioned that
         a girl had been abducted in the area, and he was afraid he would be
         blamed for it. Myers further stated that the girl’s bicycle had been
         found about a mile from his house and that “they blame [him] for
         everything.” Myers additionally asserted, “[T]hey haven’t found her
         body yet” and guessed that the girl was dead. In that same
         conversation, Myers indicated that he had been stopped by a




1
  Myers asserts that this is an inaccurate reflection of the record. After reviewing Jodie Myers’s testimony,
we agree. Although a portion of her testimony, when viewed in isolation, appears to support the assertion
that she made the phone calls on May 31, 2000, her testimony when read in its entirety reveals otherwise.
Instead, Jodie testified that after obtaining her son’s telephone records for that date, she called the listed
numbers to determine to whom they belonged. It is apparent to us that the jury was not misled into believing
that Jodie had placed the phone calls, and the State made no such argument. It is also apparent that this
court’s misunderstanding of the record had no impact on its resolution of Myers’s direct appeal.

Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                            Page 4 of 67
        roadblock and was “scared” of roadblocks, but he later changed his
        mind, laughed, and said he was not really “scared.”


        Following a tip due to this conversation, on June 27, 2000, Detective
        Rick Crussen of the Bloomington Police Department interviewed
        Jodie and Myers’s father, John Myers Sr., at their residence at 3909
        West Delap Road. The following day, Detective Crussen interviewed
        Myers.


        On June 27, 2000, immediately after Detective Crussen interviewed
        Myers’s parents and the day before he interviewed Myers, Myers
        called his grandmother, Betty Swaffard, and asked to borrow $200.
        Myers told Swaffard he was unable to come to her house for the
        money because there were roadblocks on Maple Grove Road, and he
        did not want to leave his home. Myers additionally stated that he was
        a suspect in the Jill Behrman disappearance. Myers did not come to
        Swaffard’s home for the money.


        In July 2000, Bell noticed that John Myers Sr. was unusually nervous
        and agitated when in Myers’s presence. Sometime in approximately
        August of 2000, Myers’s brother, Samuel, who owned a twelve-gauge
        shotgun and had stored it at his parents’ house on Delap Road since
        approximately 1997, noted that the gun was missing.


        Myers raised the topic of Behrman’s disappearance multiple times and
        in multiple contexts following her disappearance. Before Detective
        Crussen interviewed him, Myers falsely stated to his Bloomington
        Hospital supervisor that police had questioned him in connection with
        Behrman’s disappearance because her bicycle was found close to his
        home. Also in June of 2000, Myers stated to a co-worker that he
        wondered whether authorities had investigated a barn in a field located
        on Bottom Road off of Maple Grove Road. Additionally, some weeks
        after Behrman disappeared, Myers told another co-worker during a
        delivery run that Behrman’s bicycle was found in his neighborhood,
        and that Behrman was probably abducted near that site. Later in 2000
        or 2001, while driving with his then-girlfriend, Kanya Bailey, Myers
        directed Bailey’s attention to a location a short distance from his
        mother’s residence and stated he had found Behrman’s bicycle there.

Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015         Page 5 of 67
        In the late spring to late summer of 2001, Myers again raised the topic
        of Behrman’s disappearance with another co-worker. As the two were
        driving on Bottom and Maple Grove Roads, Myers pointed out where
        he lived and stated that Behrman’s bicycle had been found close to
        where he used to live. A short time later, while on Maple Grove
        Road, Myers stated that if he was ever going to hide a body he would
        hide it in a wooded area up “this way,” pointing north. On another
        occasion, Myers stated to this co-worker that he knew of someone in
        Florida who had Behrman’s identification card or checkbook.


        Sometime in November or December of 2001, Myers raised the topic
        of Behrman’s disappearance with a family member, indicating his bet
        that Behrman would be found in the woods. During this conversation,
        Myers further indicated his familiarity with the Paragon area and with
        Horseshoe Bend, where he liked to hunt.


        Also in 2001, Myers stated to his mother, Jodie, that he had been
        fishing in a creek and had found a pair of panties and a bone in a tree.
        Jodie suggested that this might be helpful in the Behrman case, and
        Myers agreed to call the FBI. FBI Agent Gary Dunn later returned the
        call and left a message. Myers told Jodie that they should save the
        answering machine tape in case they were questioned.


        Sometime in 2002, Wendy Owings confessed to Behrman’s murder,
        claiming that she, Alicia Sowders-Evans, and Uriah Clouse struck
        Behrman with a car on Harrell Road, stabbed her with a knife in her
        chest and heart, wrapped her body in plastic tied with bungee cords,
        and disposed of her body in Salt Creek. In September 2002,
        authorities drained a portion of Salt Creek. They found, among other
        things, a knife, a bungee cord, and two sheets of plastic. Owings later
        recanted her confession.


        On March 27, 2002, Myers, who at the time was in the Monroe
        County Jail on an unrelated charge, told Correctional Officer Johnny
        Kinser that he had found some letters in some food trays one morning
        that he believed Kinser should look at, apparently in connection with
        the Behrman disappearance. Myers said he felt bad about what had
        happened to that “young lady” and that he wished to help find her if

Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015            Page 6 of 67
         he could. Myers additionally compiled a list of places potentially
         providing clues to Behrman’s location. Indiana State Police Trooper
         James Minton investigated the list, including gravel pits off of Texas
         Ridge Road between Stinesville and Gosport. A route from Gosport
         to the intersection of Warthen and Duckworth Roads in Morgan
         County passes by Horseshoe Bend.[2]


         On March 9, 2003, Behrman’s remains were discovered by a hunter in
         a wooded area near the intersection of Warthen and Duckworth Roads
         in Morgan County approximately thirty-five to forty yards from a
         clearing in the timber north of Warthen Road. Authorities recovered
         approximately half of the bones in Behrman’s skeleton. No soft tissue
         remained. Six rib bones were among the bones missing from her
         skeleton. There was no evidence of stab or knife wounds, nor was
         there evidence of blunt force trauma. Investigators recovered a
         shotgun shell wadding from the scene, as well as 380 number eight
         shot lead pellets. The wadding found at the scene was typical of a
         twelve-gauge shotgun shell wadding. The cause of Behrman’s death
         was ruled to be a contact shotgun wound to the back of the head.
         Scattered skull fragments and the presence of lead pellets in a variety
         of places, together with certain soil stains consistent with body
         decomposition, suggested that after being shot, Behrman’s body had
         come to rest and had decomposed at the spot where it was found. No
         clothing was found at the scene. There is nothing in the record to
         clarify whether Behrman’s clothing, if it had been left at the scene,
         would or would not have completely disintegrated prior to her body
         being found.


         In March 2003, Myers told another co-worker, who had brought a
         newspaper to work announcing the discovery of Behrman’s remains,
         that the woods pictured in the newspaper article looked familiar to
         him, and that he had hunted there before. According to this co-
         worker, the woods pictured in the newspaper article did not appear

2
  Myers asserts that this court’s opinion in his direct appeal reflects a misunderstanding concerning the
content of the list of locations Myers compiled. Myers apparently believes that the opinion stated that the
note listed a route to the site at which Behrman’s remains were eventually discovered. The opinion contains
no such assertion. Instead, the court noted that a route between Gosport, near one of the places on the list,
and the area where Behrman’s remains were later found passes by Horseshoe Bend, an area where Myers
liked to hunt.

Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                           Page 7 of 67
        distinctive. Myers also stated that it was good that Behrman had been
        found and that he was surprised that he had not been contacted
        because he knew the people who police thought had committed the
        crime. Myers knew Wendy Owings, who had falsely confessed to the
        crime, as well as Uriah Clouse and Alicia Sowders-Evans. Myers had
        a “cocky” tone of voice when he made these comments, according to
        the co-worker.


        More than a year later, in November 2004, Myers called his
        grandmother, Swaffard. Myers, who was upset and stated that he
        needed time to himself, said to Swaffard, “Grandma, if you just knew
        the things that I've got on my mind. [I]f the authorities knew it, I’d be
        in prison for the rest of my life.” Myers further stated that his father,
        John Myers Sr., “knew” and had “[taken] it to the grave with him.”
        Subsequently, when Myers arrived at Swaffard’s house, he said with
        tears in his eyes, “Grandma, I wish I wasn’t a bad person. I wish I
        hadn’t done these bad things.”


        Indiana State Police Detectives Tom Arvin and Rick Lang interviewed
        Myers again on May 2, 2005. During this taped interview, Myers
        denied having told anyone in his family that he was “scared” of the
        roadblocks or that he had talked to anyone besides the police about the
        case. Also in May of 2005, Myers, who was again in the Monroe
        County Jail on an unrelated charge, mentioned to his bunkmate that
        the state police were investigating him because Behrman’s bicycle had
        been found in the vicinity of his house. Myers made approximately
        three or four references to Behrman’s bicycle and was nervous and
        pacing at the time. During that conversation, Myers, who was also
        angry, made reference to the “bitch,” and stated to this bunkmate, “[I]f
        she [referring to Behrman] wouldn’t have said anything, . . . none of
        this would have happened.”


        On February 17, 2006, Detective Lang took Goodman on a thirty-six-
        mile drive north of Myers’s home on Maple Grove Road and into rural
        Morgan County. Goodman recognized a clearing in the woods near
        the corner of Warthen and Duckworth Roads, approximately thirty-
        five to forty yards from where Behrman’s remains were discovered, as
        the place that Myers had driven her in March 2000.

Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015          Page 8 of 67
      Myers v. State, 887 N.E.2d 170, 176-80 (Ind. Ct. App. 2008) (footnotes and

      citations to the record omitted), trans. denied. A grand jury indicted Myers for

      Behrman’s murder in April 2006. A twelve-day jury trial commenced on

      October 16, 2006, at the conclusion of which Myers was found guilty as

      charged and sentenced to a term of sixty-five years. This court affirmed

      Myers’s conviction on direct appeal and our Supreme Court denied transfer.

[4]   Myers filed a pro se PCR petition on February 2, 2009. Counsel subsequently

      entered appearances on Myers’s behalf and amended the petition. An

      evidentiary hearing was held over several days in April and May 2013, at the

      conclusion of which the post-conviction court took the matter under

      advisement. The post-conviction court issued its written order denying Myers’s

      PCR petition on November 18, 2013. Myers now appeals.

[5]   In a post-conviction proceeding, the petitioner bears the burden of establishing

      grounds for relief by a preponderance of the evidence. Bethea v. State, 983

      N.E.2d 1134 (Ind. 2013). “When appealing the denial of post-conviction relief,

      the petitioner stands in the position of one appealing from a negative

      judgment.” Id. at 1138 (quoting Fisher v. State, 810 N.E.2d 674, 679 (Ind.

      2004)). In order to prevail, the petitioner must demonstrate that the evidence as

      a whole leads unerringly and unmistakably to a conclusion opposite the post-

      conviction court’s conclusion. Bethea v. State, 983 N.E.2d 1134. Although we

      do not defer to a post-conviction court’s legal conclusions, we will reverse its

      findings and judgment only upon a showing of clear error, i.e., “that which



      Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 9 of 67
      leaves us with a definite and firm conviction that a mistake has been made.” Id.

      at 1138 (quoting Ben–Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000)).


                                                           1.

[6]   Myers first argues that his trial counsel were constitutionally ineffective.3 A

      petitioner will prevail on a claim of ineffective assistance of counsel only upon a

      showing that counsel’s performance fell below an objective standard of

      reasonableness and that the deficient performance prejudiced the petitioner.

      Bethea v. State, 983 N.E.2d 1134. To satisfy the first element, the petitioner

      must demonstrate deficient performance, which is “representation that fell

      below an objective standard of reasonableness, committing errors so serious

      that the defendant did not have the ‘counsel’ guaranteed by the Sixth

      Amendment.” Id. at 1138 (quoting McCary v. State, 761 N.E.2d 389, 392 (Ind.

      2002)). To satisfy the second element, the petitioner must show prejudice,

      which is “a reasonable probability that, but for counsel’s errors, the result of the

      proceeding would have been different.” Id. at 1139. “A reasonable probability

      is one that is sufficient to undermine confidence in the outcome.” Kubsch v.

      State, 934 N.E.2d 1138, 1147 (Ind. 2010) (quoting Strickland v. Washington, 466

      U.S. 668, 694 (1984)).

[7]   There is a “strong presumption” that counsel rendered adequate service. Bethea

      v. State, 983 N.E.2d at 1139. “We afford counsel considerable discretion in

      3
        Myers was represented at trial by the father-son defense team of Hugh and Patrick Baker, with Patrick
      Baker acting as lead counsel. Except where we find it necessary to differentiate between the two, we will
      refer to both Bakers collectively as “trial counsel.”

      Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                          Page 10 of 67
      choosing strategy and tactics, and ‘[i]solated mistakes, poor strategy,

      inexperience, and instances of bad judgment do not necessarily render

      representation ineffective.’” State v. Hollin, 970 N.E.2d 147, 151 (Ind. 2012)

      (quoting Timberlake v. State, 753 N.E.2d 591, 603 (Ind. 2001)) (alteration in

      original). Indeed, “strategic choices made after thorough investigation of law

      and facts relevant to plausible options are virtually unchallengeable; and

      strategic choices made after less than complete investigation are reasonable

      precisely to the extent that reasonable professional judgments support the

      limitations on investigation.” Strickland v. Washington, 466 U.S. at 690-91.

      Moreover, because a petitioner must prove both deficient performance and

      prejudice in order to succeed, the failure to prove either element defeats the

      claim. See Young v. State, 746 N.E.2d 920 (Ind. 2001) (holding that because the

      two elements of Strickland are separate and independent inquiries, the court

      may dispose of the claim on the ground of lack of sufficient prejudice if it is

      easier). Myers has raised numerous claims of ineffective assistance of trial

      counsel. We address them each in turn.

                                                         A.

[8]   Myers raises a number of arguments with respect to the admission into evidence

      of a redacted version of his May 2, 2005 police interrogation. First, he argues

      that trial counsel were ineffective for agreeing to the redactions because

      portions of the statement in which he denied any involvement in Behrman’s

      disappearance and murder were excised, and those statements would have been

      helpful to the defense.

      Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 11 of 67
[9]    The interrogation in question was conducted in two parts. In the first part of

       the interview, Myers was questioned by Indiana State Police Detectives Rick

       Lang and Tom Arvin, and Myers repeatedly denied any involvement in or

       knowledge of Behrman’s disappearance and murder. Myers was then arrested

       on a separate charge of receiving stolen property, booked, fingerprinted, and

       swabbed for DNA. Thereafter, a second, post-arrest interview was conducted

       by Detective Jeff Heck, during which Myers again denied any involvement in

       Behrman’s disappearance and murder. The State, defense, and trial court spent

       a substantial amount of time discussing redactions of the interrogation.

       Ultimately, the jury heard an audio recording of and was provided with a

       written transcript of the partially redacted pre-arrest interview; the post-arrest

       interview was omitted entirely. Myers does not appear to object to the manner

       in which the pre-arrest interview was redacted. Instead, he argues that the jury

       should also have heard the post-arrest interview.

[10]   We have reviewed both the redacted and unredacted interrogation, and Myers

       has not established either deficient performance or prejudice stemming from the

       redaction of the post-arrest interview. The post-arrest interview contained

       several long monologues in which the interviewer attempted to appeal to

       Myers’s moral sensibilities, followed by relatively short responses from Myers.

       Some of these monologues spanned several pages of transcript and made

       specific reference to Myers’s past substance abuse and recovery process. The

       trial court described the post-arrest interview as largely filled with “a lot of

       irrelevant gibberish” that “add[ed] nothing to the factual determination in this


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015     Page 12 of 67
       case.” Trial Transcript at 26. We think this is a fair characterization. Although

       Myers continued to proclaim his innocence in the post-arrest interview, his

       denials of involvement were merely cumulative of his previous statements in

       the pre-arrest interview, which the jury heard. Myers also made statements in

       the post-arrest interview that the jury could have viewed as flippant under the

       circumstances. For example, at one point, Myers stated, “you know, as we’re

       sitting there talking, I’m thinking cigarettes, I’m thinking coffee[.]” PCR Exhibit

       305A at 154. It was not deficient performance for trial counsel to agree to

       redact the post-arrest interview in its entirety because it could have harmed

       Myers and, in any event, would have added little, if anything, to the pre-arrest

       interview. For the same reason, Myers was not prejudiced by the redaction.

[11]   Myers also argues that counsel performed deficiently by failing to object to

       portions of Detective Arvin’s and Detective Lang’s testimony concerning the

       May 2, 2005 interrogation. Specifically, Myers notes that counsel did not

       object to Detective Arvin’s testimony that Myers’s demeanor during the

       interview was “nonchalant” and “cavalier” and that his answers appeared to be

       rehearsed. Trial Transcript at 2207. Additionally, on cross-examination by trial

       counsel, Detective Arvin asserted that Myers never “adamantly” or “expressly”

       denied guilt. Id. at 2211-12. In response to a jury question, Detective Arvin

       again testified that Myers’s demeanor was nonchalant and cavalier.

       Additionally, Detective Lang testified that he did not expect Myers to confess to

       the murder based on his “prior intelligence” and because “murder is one of the




       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 13 of 67
       least things someone is going to confess to.” Id. at 2380-81. According to

       Myers, these statements constituted inadmissible opinion testimony.

[12]   The sum total of Myers’s argument that this testimony was inadmissible is

       contained in the following conclusory statement in his appellant’s brief: “The

       opinion evidence offered by [Detective] Arvin was objectionable, irrelevant and

       prejudicial. Ind. Evidence Rule 701; Hensley v. State, 448 N.E.2d 665, 667 (Ind.

       1983) (lay witnesses may not give opinions where jury is well qualified to form

       an opinion).” Appellant’s Brief at 28-29. Assuming arguendo that the testimony

       was objectionable, Myers has not established prejudice. With respect to

       Detective Arvin’s testimony that Myers never adamantly or expressly denied

       guilt, trial counsel went on to elicit testimony clarifying that Myers had, in fact,

       denied involvement in Behrman’s disappearance and murder “numerous”

       times. Trial Transcript at 2211. With respect to the characterizations of Myers’s

       responses as rehearsed and his demeanor as nonchalant and cavalier, the jury

       heard the audio recording of the redacted interview and received a written

       transcript thereof, and was therefore able to draw its own conclusions as to

       whether Myers’s responses and tone were inappropriately casual. Myers has

       made no attempt to explain how Detective Lang’s testimony that he did not

       expect Myers to confess prejudiced him, and we are unable to imagine how it

       might have done so. Myers has not established that the outcome of the trial

       would have been different had his trial counsel objected to this testimony.

[13]   Finally, Myers takes issue with trial counsel’s failure to challenge the State’s

       characterization of the May 2, 2005 interrogation in its opening statement and

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 14 of 67
       closing argument. Specifically, Myers takes issue with the prosecutor’s

       assertion in opening statements that Myers’s demeanor was nonchalant—but,

       as we explained above, the jury heard Myers’s interview and was able to draw

       its own conclusions in this regard. Myers also notes that the State used a

       Powerpoint slide presentation in its closing argument, and several of the slides

       included claims that Myers never denied guilt. The presentation consisted of

       over sixty slides, five of which bore the subheading “When pressed Defendant

       never denies guilt”, followed by excerpts from the transcript of Myers’s

       interrogation. PCR Exhibit 132. We note, however, that the slide presentation

       was not admitted as an exhibit at trial; instead, it was used by the State solely as

       a visual aid during closing arguments. Moreover, our review of the trial

       transcript reveals that the State did not verbally assert in its closing argument

       that Myers never denied guilt. The defense, on the other hand, emphasized in

       its closing argument that Myers repeatedly denied guilt during his police

       interrogation. Most importantly, the jury was provided a transcript and heard

       an audio tape of the interrogation, during which Myers repeatedly denied any

       involvement in Behrman’s disappearance and murder. Under these facts and

       circumstances, we cannot conclude that Myers has established that he suffered

       prejudice as a result of trial counsel’s failure to object to the use of the slides.

                                                          B.

[14]   Next, Myers argues that trial counsel Patrick Baker was ineffective for telling

       the jury in opening statements that the defense would present certain evidence,

       and then failing to do so. Specifically, during opening statements, Patrick

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015       Page 15 of 67
       Baker stated that during a search for Behrman shortly after her disappearance, a

       bloodhound alerted to the residence of Brian Hollars, who trial counsel had

       identified as an alternative suspect, but that the dog was called off. Counsel

       also told the jury that there was evidence that Hollars and Behrman were seen

       arguing days before she disappeared. Trial counsel did not present evidence to

       support these claims.

[15]   The parties acknowledge that Patrick Baker was professionally disciplined for,

       among other things, stating that a dog had alerted at Hollars’s home. See In re

       Baker, 955 N.E.2d 729 (Ind. 2011). Our Supreme Court found that “[t]hese

       statements were false and Respondent should have known that no evidence

       would be admitted at trial to support them.” Id. at 729. The court noted,

       however, that there was no allegation in the disciplinary proceedings that

       counsel had provided substandard services to Myers or that Myers or the State

       were prejudiced by the misrepresentation in his opening statement. We will

       presume, however, that an attorney who tells the jury that he will present

       evidence that he either knows or should know will not be presented has acted

       unreasonably for the purposes of the Strickland analysis. Thus, at least with

       respect to trial counsel’s statement that a search dog alerted to Hollars’s

       residence, we accept Myers’s argument that trial counsel’s performance was

       deficient. We are left to consider whether the statements prejudiced Myers

       within the meaning of Strickland.


[16]   In support of his argument that trial counsel’s unfulfilled promise in this regard

       amounted to ineffective assistance of counsel, Myers directs our attention to

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 16 of 67
       two decisions of the United States Court of Appeals for the Seventh Circuit:

       United States ex rel. Hampton v. Leibach, 347 F.3d 219 (7th Cir. 2003) and Barrow

       v. Uchtman, 398 F.3d 597 (7th Cir. 2005). As this court has explained,

       “although decisions of the Seventh Circuit ‘are entitled to our respectful

       consideration,’ its decisions on questions of federal law are not binding on state

       courts.” Jackson v. State, 830 N.E.2d 920, 921 (Ind. Ct. App. 2005). Even so,

       we conclude that the cases cited do not mandate the conclusion that Myers’s

       trial counsel was ineffective.

[17]   In United States ex rel. Hampton v. Leibach, 347 F.3d 219, the Seventh Circuit

       found that Hampton’s trial counsel was ineffective for failing to investigate

       exculpatory eyewitnesses to the crime. The court also considered Hampton’s

       argument that his trial counsel was ineffective for failing to fulfill two promises

       made during opening statement. First, Hampton’s trial counsel stated that

       Hampton would testify that he was not involved in the gang-related attack for

       which he was on trial, and second, that the evidence would show that Hampton

       was not a member of or involved with any gang.


[18]   The court explained that unforeseeable developments at trial may justify

       reversals of this nature, but that “when the failure to present the promised

       testimony cannot be chalked up to unforeseeable events, the attorney’s broken

       promise may be unreasonable, for ‘little is more damaging than to fail to

       produce important evidence that had been promised in an opening.’” Id. at 257

       (quoting Anderson v. Butler, 858 F.2d 16, 17 (1st Cir. 1988)). The court

       concluded that to the extent trial counsel had legitimate reasons to conclude

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015     Page 17 of 67
       that Hampton should not testify, those reasons should have been obvious from

       the outset of the case. In reaching its conclusion that counsel’s performance

       was unreasonable, the court emphasized the fact that trial counsel had explicitly

       promised the jury that Hampton himself would testify, reasoning that

       “Hampton’s unexplained failure to take the witness stand may well have

       conveyed to the jury the impression that in fact there was no alternate version

       of the events that took place, and that the inculpatory testimony of the

       prosecution’s witnesses was essentially correct.” Id. at 258.


[19]   The court also found trial counsel’s failure to present testimony that Hampton

       was not involved with a gang unreasonable, noting that such evidence would

       bear on the likelihood that he had participated in a crime with “unmistakable

       gang overtones.” Id. at 259. Testimony of this nature was readily available to

       counsel; he simply failed to pursue it. The court concluded that counsel’s

       failure to present such evidence “could only have undercut the credibility of the

       defense with the jury.” Id. With respect to the prejudice element of the

       Strickland standard, however, the court concluded that trial counsel’s “breach of

       the promises he made in the opening statement was not so prejudicial that it

       would support relief in and of itself[.]” Id. at 260. Rather, the breach “serve[d]

       to underscore the more important failure to investigate exculpatory occurrence

       witnesses.” Id.


[20]   In Barrow v. Uchtman, 398 F.3d 597, the Seventh Circuit again encountered a

       claim that counsel was ineffective for failing to deliver on promises made during

       opening statements. In Barrow, trial counsel in opening statement informed the

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015     Page 18 of 67
       jury that “we will tell you about” the crime and the defendant’s denial of

       involvement. Id. at 606 n.7. During the trial, however, Barrow’s counsel

       presented no evidence whatsoever in defense. The court concluded that Barrow

       had not established that he was prejudiced by trial counsel’s failure to deliver on

       his promise to present exculpatory evidence. In reaching this conclusion, the

       court carefully distinguished Hampton, noting that in that case, the court had

       “placed special importance on the fact that trial counsel had specifically

       promised the jury that the defendant would testify himself.” Id. at 606 (emphasis

       in original). Barrow’s counsel, on the other hand, made no explicit promise

       that Barrow would testify; rather, he promised to present other exculpatory

       evidence. The court also noted that the nature of the evidence against Barrow

       was qualitatively different from that in Hampton. In Hampton, the sole evidence

       against the defendant was eyewitness testimony, but the primary evidence

       against Barrow was his own confession. Under these circumstances, Barrow’s

       personal testimony was far less critical than Hampton’s. Moreover, the content

       of Barrow’s proposed testimony was unlikely to have altered the ultimate

       verdict given the abundant evidence against him. Thus, the court concluded,

       Barrow could not establish that he was prejudiced by his trial counsel’s

       unfulfilled promises.

[21]   Like the court in Barrow, we also conclude that Myers was not prejudiced by

       trial counsel’s unfulfilled promises. First, we note that trial counsel made no

       promise that Myers himself would testify. Patrick Baker’s representations that

       evidence would be presented that a dog had followed Behrman’s scent to


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 19 of 67
       Hollars’s residence and that Hollars and Behrman had been seen arguing

       shortly before her disappearance are more akin to the promises of trial counsel

       in Barrow to present exculpatory evidence.


[22]   Moreover, although trial counsel failed to deliver on these specific promises,

       other evidence casting suspicion on Hollars was presented to the jury.

       Evidence was presented establishing that Hollars had hired Behrman to work at

       Indiana University’s Student Recreational Sports Center (SRSC) and that

       Hollars and Behrman shared an interest in cycling. In fact, Hollars had given

       Behrman his telephone number because he was trying to sell a bicycle and

       believed someone in Behrman’s cycling club might be interested. Becky

       Shoemake, who was Behrman’s cousin, roommate, and closest friend on

       campus, testified that Behrman had confided in her that an older man had

       asked her out and that Behrman was concerned because the man was old

       enough to drink, but Behrman was not. Shoemake did not know the man’s

       identity or if Behrman accepted the date. Detective Lang testified that

       Behrman’s mother had told him that Behrman was probably sexually active

       during her second semester. Trial counsel admitted into evidence condoms, a

       pregnancy test, a package of emergency contraceptive pills, and several books

       on pregnancy found in Behrman’s room. Behrman’s mother told Detective

       Crussen that Hollars had called the Behrman residence three or four times on

       June 1, 2000, which she found strange. Evidence was also presented that

       Hollars was married and that he owned a twelve-gauge shotgun and loaded his

       own shotgun shells using number eight shot, the same size used in Behrman’s


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 20 of 67
       murder. Importantly, the jury was presented with evidence that a bloodhound

       tracked Behrman’s scent near Hollars’s residence. Hollars testified that he was

       questioned by police on the day of Behrman’s disappearance and again by

       Detective Arvin in 2003, and he believed that he was under suspicion.

[23]   From the jurors’ questions, it is clear that the jury considered the possibility of

       Hollars’s involvement in Behrman’s murder. A juror asked Behrman’s mother

       questions about when Behrman first met Hollars. Additionally, a juror asked

       Wes Burton, Behrman’s supervisor at the SRSC, whether Hollars was

       romantically interested in Behrman. The jurors also wanted to know whether

       written records could corroborate Hollars’s and Burton’s recollections that they

       had been working together at the SRSC at the time Behrman went missing. A

       juror also asked if Hollars had left the SRSC at any time on May 31, 2000, and

       Hollars admitted that he had left the premises to check on athletic fields.

[24]   The jurors also took note of the possibility that Behrman was pregnant. A juror

       asked Behrman’s mother if Behrman had appeared to be sick, nauseated,

       fatigued, or lightheaded, and Behrman’s mother recalled that Behrman had felt

       poorly one morning in May. A juror also asked Behrman’s mother if she

       believed Behrman would have confided in her if she had been pregnant. The

       jurors did not, however, question the canine handler who testified concerning

       the bloodhound search conducted a few days after Behrman’s disappearance

       about trial counsel’s claim that a dog had alerted at Hollars’s residence but been

       pulled off. We therefore conclude that counsel has not established prejudice

       stemming from trial counsel’s failure to fulfill his promise to present evidence

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 21 of 67
       that the bloodhound alerted to Hollars’s residence and that Hollars was seen

       arguing with Behrman shortly before her disappearance.

[25]   Myers also argues that Patrick Baker was ineffective for failing to deliver on his

       claim in opening statement that Carl Salzman, the Monroe County Prosecutor

       at the time of Behrman’s disappearance, would testify that Myers was never a

       suspect and that Owings, Sowders-Evans, and Clouse were his primary

       suspects. In support of this argument, Myers directs our attention to Salzman’s

       deposition testimony, taken just days before trial, in which Myers claims

       Salzman “said exactly the opposite[.]” Appellant’s Brief at 31.


[26]   Myers overstates Salzman’s deposition testimony. Salzman testified in his

       deposition that his office investigated Behrman’s disappearance until her

       remains were discovered in Morgan County, at which time the investigation

       was turned over to Morgan County officials. Salzman testified that during the

       Monroe County investigation, he never filed charges against anyone in

       Behrman’s disappearance. Salzman was presented with a probable cause

       affidavit for Wendy Owings, and he testified that the plan was to use the charge

       to get to Sowders-Evans and Clouse. Salzman declined to file charges against

       Owings because he did not believe the evidence was sufficient. Salzman was

       never presented with a probable cause affidavit for Myers.

[27]   Salzman testified further that after Morgan County took over the investigation,

       he continued to receive tips from members of the community and jail inmates,

       which he would pass on to Detective Lang. One such tip came from Betty


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 22 of 67
       Swaffard, Myers’s grandmother, who told Salzman that Myers had been

       behaving strangely at the time of Behrman’s disappearance. Salzman found

       Swaffard to be credible and her story to be compelling, so he passed it on to

       Detective Lang and urged him to investigate further. Thus, from Salzman’s

       testimony, it is apparent that Myers was not presented to Salzman as a suspect

       during Salzman’s official investigation as the Monroe County Prosecutor.

       While it appears that Salzman eventually came to personally suspect Myers

       based on Swaffard’s testimony, this occurred well after his official involvement

       in the case ended. During the Monroe County investigation, the only person

       Salzman considered charging was Wendy Owings. Thus, while Patrick Baker’s

       assertion that Myers was not one of Salzman’s suspects could have been

       clearer, it was not demonstrably false.

[28]   Nevertheless, because Salzman did not testify at trial, Patrick Baker’s promise

       concerning the substance of his testimony necessarily went unfulfilled. We

       note, however, that at the PCR hearing, Myers elicited no testimony from trial

       counsel concerning the failure to call Salzman as a witness. Because Myers has

       made no attempt to discount the possibility that trial counsel made a strategic

       decision not to call Salzman to testify, he has not satisfied his burden of

       establishing deficient performance on this issue. See United States ex rel. Hampton

       v. Leibach, 347 F.3d 219 (explaining that unexpected developments at trial may

       justify an attorney’s decision not to present evidence promised in opening

       statements); Specht v. State, 838 N.E.2d 1081, 1087 (Ind. Ct. App. 2005)

       (explaining that “an action or omission that is within the range of reasonable


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 23 of 67
       attorney behavior can only support a claim of ineffective assistance if that

       presumption is overcome by specific evidence as to the performance of the

       particular lawyer”), trans. denied. Nor has he established sufficient prejudice to

       justify relief on this basis. The jury was presented with ample evidence that the

       initial investigation focused on Owings, Sowders-Evans, and Clouse, and that

       Myers was not developed as the primary suspect until much later. Under these

       facts and circumstances, we cannot conclude that trial counsel’s failure to elicit

       testimony from Salzman on this issue had an appreciable impact on the jury.

                                                          C.

[29]   Next, Myers argues that trial counsel were ineffective for failing to adequately

       undermine the State’s theory that Behrman had ridden her bicycle north on

       North Maple Grove Road, i.e., in the direction of Myers’s residence, on the

       date she disappeared. According to Myers, it was crucial for the defense to

       establish that Behrman took a route south of Bloomington that morning

       because if she did so, phone records placing Myers at his residence that

       morning would have exonerated him.

[30]   Myers’s arguments on this issue presume that the only reasonable strategy trial

       counsel could have pursued was one that depended heavily on establishing that

       Behrman rode south rather than north on the date of her disappearance. But

       trial counsel were not limited to presenting a single theory of defense. Indeed,

       in a case such as this, based solely on circumstantial evidence, the most

       advantageous approach may be to establish reasonable doubt by presenting


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 24 of 67
       multiple possible alternative theories of the crime that point away from the

       accused’s guilt. As the U.S. Supreme Court has explained, “[t]o support a

       defense argument that the prosecution has not proved its case it sometimes is

       better to try to cast pervasive suspicion of doubt than to strive to prove a

       certainty that exonerates.” Harrington v. Richter, 562 U.S. 86, 109 (2011).


[31]   At the PCR hearing, when asked what he wanted the jury to believe concerning

       Behrman’s bicycle route, Patrick Baker initially stated that he “didn’t want her

       going north.” PCR Transcript at 598. He went on to clarify, however, that he

       had “two theories, a southern route and a northern route”. Id. Specifically, he

       testified as follows:

               We wanted the jury to believe that she couldn’t have made it to
               [Myers’s] house and back in time for work. So I don’t know if we
               differentiated between the southern route and maybe partially of the
               northern route but we wanted the jury to believe that she couldn’t have
               ridden to his house and back.


       Id. at 598-99. Thus, it was not trial counsel’s strategy to eliminate the

       possibility that Behrman had ridden north—rather, trial counsel sought to

       establish that Behrman would not have followed the north route all the way to

       Myers’s residence in light of her schedule that day.


[32]   We cannot conclude that trial counsel’s decision to pursue a defense theory that

       allowed for the possibility that Behrman had ridden north was unreasonable.

       As an initial matter, we note that trial counsel presented evidence supporting

       the theory that Behrman had ridden south. Trial counsel elicited testimony that


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015       Page 25 of 67
       Maral Papakhian, a high school classmate of Behrman’s, had reported seeing

       Behrman riding her bike on Harrell Road, i.e., the southern route, on the

       morning of her disappearance. The jury was also presented with evidence of

       Owings’s confession, in which she stated that she and Sowders-Evans had been

       passengers in Clouse’s vehicle when he struck Behrman and abducted her on

       Harrell Road. Additionally, in both opening statements and closing arguments,

       trial counsel argued that the evidence presented supported a conclusion that

       Behrman had ridden south.

[33]   We also note, however, that trial counsel’s Hollars theory was premised in part

       on the fact that a bloodhound had scented Behrman on the northern route near

       Hollars’s residence. Thus, presenting a theory of defense that depended on

       proving to a certainty that Behrman had ridden south would have undermined

       this alternative theory. Moreover, there was other evidence that Behrman had

       ridden north. Robert England testified that he saw a cyclist matching

       Behrman’s description riding north on Maple Grove Road either at 10:00 a.m.

       on the day Behrman disappeared or at 9:00 a.m. the next day. Moreover,

       Behrman’s bike was discovered on the north route, less than one mile from

       Myers’s residence. Although it has been suggested that Behrman could have

       taken the south route, been abducted and subdued there, and her bike dumped

       on the north route, the timeline for such a scenario is tight. Behrman logged off

       of her computer at 9:32 a.m. and her bike was spotted near Myers’s residence

       “before noon.” Trial Transcript at 1226. Additionally, evidence from the

       bloodhound tracking search was consistent with Behrman having ridden the


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 26 of 67
       bike to its final location as opposed to being driven there in a vehicle. Thus,

       although it is not impossible for the bike to have been dumped, we cannot

       conclude that it was unreasonable for trial counsel to decline to pursue a theory

       of defense that was wholly dependent on the jury reaching such a conclusion.

       While it might have been helpful to the defense to conclusively eliminate the

       possibility that Behrman had ridden north that morning, the evidence simply

       did not allow for such certainty.

[34]   Moreover, none of the evidence Myers argues should have been used to

       impeach the theory that Behrman rode north was particularly strong. For

       example, Myers argues that trial counsel should have established that shortly

       after Behrman’s disappearance, police investigated routes south and east of

       Bloomington. Considering the breadth of the investigation in this case and the

       fact that investigators were simultaneously investigating possible routes north of

       Bloomington, such evidence was unlikely to impress the jury. Myers also

       suggests that evidence should have been presented to the effect that

       investigators and Behrman’s family believed “[f]or years” that Behrman had

       ridden south. Appellant’s Brief at 33. But the jury was well aware that

       investigators primarily pursued Owings’s confession, which placed Behrman on

       the south route, until Behrman’s remains were discovered.

[35]   Myers also argues that trial counsel should have cross-examined Behrman’s

       parents “on their prior belief their daughter would not have ridden north based

       on the limited time she had, her riding habits and her habits preparing for work

       and leaving the house.” Id. at 33. The PCR court found that declining to

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 27 of 67
       pressure the Behrmans about the specifics of their daughter’s bike route

       reflected a valid trial strategic decision to avoid alienating the jury by upsetting

       grieving parents.4 In any event, Behrman’s parents clearly did not know which

       direction she had ridden that day, and we cannot conclude that cross-examining

       them as to their guesses on the matter would have had a significant impact on

       the jury. Finally, Myers argues that trial counsel should have impeached the

       testimony of Dr. Norman Houze, a cyclist who conducted a timed ride from the

       Behrman residence to the location where Behrman’s bike was discovered, with

       evidence that the ride was accomplished with a police escort.5 But Myers has

       not directed our attention to any evidence suggesting that the police escort had

       an appreciable impact on the speed at which the ride was conducted. For all of

       these reasons, we also conclude that Myers has not established the requisite

       prejudice.

[36]   Myers also argues that trial counsel were ineffective for failing to object to

       hearsay testimony discrediting Papakhian’s sighting of Behrman on Harrell

       Road on the morning of her disappearance. Hearsay is an out-of-court

       statement offered in court to prove the truth of the matter asserted. Boatner v.

       State, 934 N.E.2d 184 (Ind. Ct. App. 2010). As a general rule, hearsay is


       4
        Myers argues that trial counsel was not concerned about alienating the jury because Patrick Baker cross-
       examined Behrman’s mother extensively about “whether her murdered daughter might have been pregnant
       with a married man’s baby.” Appellant’s Brief at 34. We note, however, that Patrick Baker testified at the
       PCR hearing that he believed that evidence concerning a possible pregnancy was crucial. It was not
       unreasonable for trial counsel to forego intense cross-examination on other, less important issues in order to
       avoid appearing antagonistic.
       5
         The results of the timed ride suggested that Behrman might have been able to take the northern route and
       still make it to work at the SRSC in time for her shift. Trial counsel cross-examined Dr. Houze extensively.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                            Page 28 of 67
       inadmissible unless the statement falls within one of the established hearsay

       exceptions. Yamobi v. State, 672 N.E.2d 1344 (Ind. 1996).


[37]   Detective Arvin testified that Papakhian told police she believed she saw

       Behrman on the 4700 block of Harrell Road on the morning of Wednesday,

       May 31, but that she could not be one hundred percent certain that she had not

       seen her on Tuesday. Detective Arvin testified further that when he

       interviewed Papakhian, she recalled having an argument with her boyfriend at a

       small party the night before the sighting, and she named several other people

       who had attended the party. Detective Arvin testified that he interviewed five

       people as a result of his interview with Papakhian, and that he ultimately

       reported to Detective Lang “that the timeline that [Papakhian] had presented

       did not fit.” Trial Transcript at 2203. He testified further that based on his

       investigation, he believed that it was more likely that Papakhian had seen

       Behrman on Tuesday, the day before her disappearance. Detective Arvin

       explained that Papakhian told him that she regularly left her house forty-five

       minutes before her 10:20 a.m. class (i.e., at 9:35 a.m.) and Detective Arvin

       determined that it would take her only three minutes to drive to the 4700 block

       of Harrell Road. Because Behrman had logged off of her computer at 9:32

       a.m., and it would take a minimum of fifteen minutes for her to bike from the

       Behrman residence to Harrell Road (not including additional time to change

       clothes, put on cycling shoes, fill a water bottle, etc.), Detective Arvin believed

       that Behrman could not have made it to the 4700 block of Harrell Road in time

       for Papakhian to have seen her there on the date of her disappearance.


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 29 of 67
[38]   Myers argues that Detective Arvin testified to statements made to him by the

       other partygoers Papakhian identified, and that a hearsay objection to this

       testimony would have been sustained.6 But Myers has not directed our

       attention to a single out-of-court statement made by these unnamed individuals

       and admitted into evidence through Detective Arvin’s testimony. Instead,

       Detective Arvin testified that after interviewing Papakhian and five other

       witnesses, he came to the conclusion that Papakhian’s timeline did not fit and

       she had probably seen Behrman on Tuesday. When giving a further

       explanation of why he reached the conclusion, Detective Arvin referred not to

       any statements or information gathered from the partygoers, but to the timeline

       he had worked out based on Papakhian’s statements and Behrman’s computer

       logoff time. Because Myers has not established that Detective Arvin testified to

       any out-of-court statements made by the unnamed witnesses he interviewed,

       Myers has not established that trial counsel were ineffective for failing to object

       based on hearsay.


                                                           D.

[39]   Myers also argues that his trial counsel were ineffective for failing to object to

       the admission of evidence of a bloodhound tracking search, or alternatively for

       failing to impeach the reliability of such evidence. At trial, Porter County



       6
         Myers makes no argument that counsel should have objected when Detective Arvin testified at length to
       out-of-court statements made by Papakhian, and for good reason. Because Papakhian did not testify at trial,
       the only way to get evidence of her sighting before the jury was through the testimony of others. Myers
       makes no argument that trial counsel were ineffective for failing to call Papakhian as a witness, and
       Papakhian did not testify at the PCR hearing.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                        Page 30 of 67
       Sheriff’s Deputy and canine handler Charles Douthett testified concerning a

       search he performed with his bloodhound, Sam. Deputy Douthett testified that

       he had been working with Sam for over ten years, and that he and Sam had

       attended numerous seminars and trainings and worked homicide investigations

       in six states. Deputy Douthett testified further that he and Sam had conducted

       numerous real-world tracking searches, including some cases involving tracking

       bicyclists. Deputy Douthett went on to describe the process used to present a

       bloodhound with a scent and to track that scent.

[40]   Deputy Douthett testified further that the FBI contacted him and asked him to

       come to Bloomington to conduct a tracking search in the Behrman case. An

       exhaustive description of the tracking search is not necessary here. It suffices

       for our purposes to note that Deputy Douthett and Sam were taken to a spot on

       North Maple Grove Road roughly one-half mile southwest of where Behrman’s

       bike had been discovered. Sam tracked Behrman’s scent to the spot the bike

       had been found and continued tracking the scent northward briefly before

       losing the scent and doubling back to the starting point of the search. At that

       point, Deputy Douthett and Sam got into a vehicle and were driven southward

       along the path Sam had been following. They stopped and got out of the

       vehicle at an intersection a few hundred yards away from Highway 37.

       Hollars’s residence is very close to this intersection. Sam was able to pick the

       scent back up at that point and she followed it across Highway 37 before

       turning south on Kinser Pike.




       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 31 of 67
[41]   Myers argues that evidence of the bloodhound tracking search was

       inadmissible, or at the very least subject to impeachment on the basis of its

       unreliability. In support of this argument, he cites a line of Indiana Supreme

       Court cases supporting the proposition that bloodhound tracking evidence is

       too unreliable to be admissible. See Hill v. State, 531 N.E.2d 1382 (Ind. 1989);

       Brafford v. State, 516 N.E.2d 45 (Ind. 1987); Ruse v. State, 186 Ind. 237, 115 N.E.

       778 (Ind. 1917). The State notes, however, that all of these cases were decided

       prior to the adoption of the Indiana Rules of Evidence. In his reply brief, Myers

       appears to concede that the line of cases he cited in his appellant’s brief are no

       longer controlling. Instead, he argues that the admission of the bloodhound

       tracking evidence would now be evaluated under Indiana Evidence Rule

       702(b), which provides that “[e]xpert scientific testimony is admissible only if

       the court is satisfied that the expert testimony rests upon reliable scientific

       principles.” According to Myers, the application of Rule 702(b) would result in

       the exclusion of bloodhound tracking evidence because “[a] dog’s accuracy

       relies upon too many variant and subjective factors to be considered reliable”.

       Reply Brief at 8. Myers also argues that even if bloodhound tracking evidence

       might be deemed admissible under the current rules of evidence, trial counsel

       were ineffective for failing to impeach the evidence by establishing its

       unreliability.

[42]   We need not address whether the bloodhound tracking evidence in this case

       was admissible or subject to impeachment. “[A]n objection to inadmissible

       evidence may be waived as part of reasonable trial strategy, which will not be


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015     Page 32 of 67
       second-guessed by this court.” Nordstrom v. State, 627 N.E.2d 1380, 1385 (Ind.

       Ct. App. 1994), trans. denied. Trial counsel may also choose to forego

       opportunities to impeach evidence when doing so serves a reasonable strategic

       purpose. See Kubsch v. State, 934 N.E.2d 1136 (concluding that counsel’s

       decision not to impeach a witness was a matter of trial strategy and did not

       amount to ineffective assistance).

[43]   At the PCR hearing, Patrick Baker testified that he could not recall whether he

       considered objecting to the bloodhound tracking evidence. Likewise, he could

       not recall whether he considered consulting with an expert on bloodhounds or

       researched the admissibility of such evidence, although he believed he or

       someone in his office had probably done some research on the issue. He noted

       on cross-examination that the bloodhound evidence put Behrman within a

       reasonable proximity of Hollars’s house around the time of her disappearance.


[44]   It is Myers’s burden to overcome the presumption that there were strategic

       reasons for the decisions trial counsel made. If Myers cannot satisfy that

       burden, he cannot establish deficient performance. Patrick Baker’s inability to

       recall at the time of the PCR hearing whether he researched bloodhound

       evidence or considered objecting to its introduction at trial over six years earlier

       is insufficient to overcome the presumption in this case. This is so because we

       judge counsel’s performance “by the standard of objective reasonableness, not

       his subjective state of mind.” Woodson v. State, 961 N.E.2d 1035, 1041 (Ind. Ct.

       App. 2012) (citing Harrington v. Richter, 562 U.S. 86), trans. denied. “Although

       courts may not indulge ‘post hoc rationalization’ for counsel’s decisionmaking

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 33 of 67
       that contradicts the available evidence of counsel’s actions, neither may they

       insist counsel confirm every aspect of the strategic basis for his or her actions.”

       Harrington v. Richter, 562 U.S. at 109 (internal citation omitted).


[45]   Judging trial counsel’s performance by an objective standard of reasonableness,

       as we must, we conclude that there were valid strategic reasons for declining to

       object to or impeach the bloodhound tracking evidence irrespective of Patrick

       Baker’s inability to recall his thoughts on the subject. One of trial counsel’s

       tactics throughout trial was to cast suspicion on Hollars, and the bloodhound

       tracking evidence supported that strategy because it placed Behrman near

       Hollars’s residence. Indeed, trial counsel relied on the bloodhound tracking

       evidence and its link to Hollars in both opening statements and closing

       arguments. We will not speculate on the ultimate wisdom of trial counsel’s

       strategic decisions on this issue. Because Myers has not overcome the

       presumption that trial counsel acted competently in declining to object to or

       impeach the bloodhound tracking evidence, he has not established ineffective

       assistance in this regard.

                                                          E.

[46]   Next, Myers argues that his trial counsel were ineffective for failing to impeach

       Betty Swaffard’s testimony. Swaffard, Myers’s maternal grandmother, testified

       to certain statements Myers made to her following Behrman’s disappearance.

       Specifically, Swaffard testified that on June 27, 2000, the date Detective

       Crussen interviewed Myers’s parents, Myers called Swaffard and asked to


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 34 of 67
       borrow money. Swaffard told Myers that he would have to come to her house

       to pick up the money, and he said he could not come because there were road

       blocks up on Maple Grove Road, and he did not want to go out because he was

       a suspect in Behrman’s disappearance. Swaffard testified further that in

       November 2004, Myers called her and asked her to look after his daughter

       because he needed some time alone to think. Swaffard asked what was on his

       mind, and Myers said, “Grandma, if you just knew the things that I’ve got on

       my mind. . . . [I]f the authorities knew it, I’d be in prison for the rest of my

       life.” Trial Transcript at 1833. Myers stated further that his father had known it

       and “took it to the grave with him.” Id. Later that evening, when Myers

       dropped his daughter off at Swaffard’s house, he had tears in his eyes and said,

       “Grandma, I wish I wasn’t a bad person. I wish I hadn’t done these bad

       things.” Id. at 1833-34. On cross-examination, trial counsel asked Swaffard

       only two questions, both of which were apparently intended to establish that

       Swaffard had developed an unusually close relationship with Detective Lang.

       First, counsel asked Swaffard whether she knew Detective Lang’s telephone

       number, and she responded affirmatively. Second, counsel asked what

       Detective Lang’s phone number was, and Swaffard began to answer but was

       interrupted by an objection from the State. The trial court sustained the

       objection, and trial counsel declined to cross-examine Swaffard further.

[47]   On appeal, Myers argues that trial counsel were ineffective for failing to use

       recordings of telephone conversations between Myers and Swaffard to impeach

       Swaffard’s testimony at trial. We note that in May 2005, with Swaffard’s


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 35 of 67
       permission, Detective Lang began recording Swaffard’s phone calls with Myers.

       Some of these recordings were of telephone calls Myers made to Swaffard from

       jail, in which Myers told Swaffard that he had been interviewed concerning

       Behrman’s death and denied any involvement or knowledge thereof. At the

       PCR hearing, Patrick Baker testified that he had heard the recorded phone calls,

       but his strategy with respect to Swaffard was to get her off the witness stand as

       quickly as possible. He testified that Swaffard gave very damaging evidence,

       that her demeanor and presentation were credible, and that it was extremely

       challenging to explain to the jury why a grandmother would falsely implicate

       her grandson in a murder.

[48]   On appeal, Myers argues that this was not a reasonable trial strategy, and that

       trial counsel were required to make a greater effort to impeach Swaffard

       precisely because her testimony was damaging and appeared credible. This is

       the sort of second-guessing of trial strategy in which we will not engage on

       appeal. “It is well settled that the nature and extent of cross-examination is a

       matter of strategy delegated to trial counsel.” Waldon v. State, 684 N.E.2d 206,

       208 (Ind. Ct. App. 1997), trans. denied. Myers has not established that a strategy

       of limiting the jury’s exposure to Swaffard’s testimony and denying her the

       opportunity to elaborate further thereon fell outside the wide range of

       constitutionally competent assistance.

[49]   In any event, Myers has not directed our attention to any particularly

       persuasive impeachment evidence contained within the telephone recordings.

       Although Myers denied any involvement in or knowledge of what happened to

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 36 of 67
       Berhman in the phone calls he made to Swaffard from the jail, he did so after

       being made aware that he was a suspect in the case. Additionally, he

       acknowledged during the conversations that he knew that telephone calls made

       from the jail are recorded. In light of these facts, Myers’s denials of

       involvement were unlikely to sway the jury, and they do nothing to explain

       why Swaffard would falsely implicate Myers. Moreover, in order to impeach

       Swaffard with the recordings, trial counsel would have had to make the jury

       aware that Myers’s own grandmother had voluntarily agreed to allow Detective

       Lang to record her conversations with Myers. The damaging effect of such

       evidence would likely outweigh its minimal impeachment value.

[50]   Myers also argues that counsel was ineffective for failing to object to what he

       calls “religious vouching” for Swaffard’s credibility. Appellant’s Brief at 43.

       Specifically, Swaffard was allowed to testify, albeit briefly and without great

       detail, concerning her religious involvement, including her affiliation with a

       specific church, her studies at a Bible college, and religious writings she has

       authored. According, to Myers, this testimony “served no purpose other than

       to portray [Swaffard] as a God-fearing woman who wouldn’t lie.” Id. at 43.

       Myers argues that the error was compounded when the State made reference to

       Swaffard’s faith in its closing argument, stating that she came forward after

       “great prayer and . . . thought” and that “by the grace of God she came forward

       and told you the truth[.]” Trial Transcript at 1247, 2827.


[51]   At trial, Myers’s counsel objected to the State’s line of questioning regarding

       Swaffard’s religious involvement on the basis of relevance. The trial court

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 37 of 67
       overruled the objection and explained that it would allow “some introductory

       questions just so the jury knows who the witness is.” Id. at 1813. On appeal,

       Myers argues that trial counsel’s objection was insufficient because “he did not

       provide a specific rule.” Appellant’s Brief at 43. We note, however, that Myers

       has also failed to cite any specific rule of evidence in his appellant’s brief in

       support of this assertion that Swaffard’s testimony amounted to impermissible

       “religious vouching.” Instead, he argues that “[v]ouching testimony invades

       the province of the jury”, and he cites two cases, both of which address issues

       concerning adult witnesses vouching for the truthfulness of victims in child

       molesting cases. Id. The State, however, has directed our attention to Indiana

       Evidence Rule 610, which provides that “[e]vidence of a witness’s religious

       beliefs or opinions is not admissible to attack or support the witness’s

       credibility.”


[52]   The testimony Myers argues amounted to impermissible religious vouching was

       part of general background information Swaffard was asked to give about her

       life. She testified that she had lived in her home for forty-five years, that she

       was homemaker, that her husband was deceased, and that her hobbies included

       reading, writing, and gardening. She testified further that she had completed

       some studies at a Bible college and authored a children’s Bible school

       curriculum. The State then asked Swaffard whether she attended a specific

       church, and trial counsel objected to the line of questioning based on relevance.

       The trial court overruled the objection, and Swaffard went on to testify that she

       had attended Maple Grove Christian Church for nine years, that she wrote


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015      Page 38 of 67
       poetry and ladies’ devotionals, and she gave more background about her

       children and family.

[53]   We cannot conclude that Swaffard’s testimony concerning her religious

       involvement constitutes vouching, religious or otherwise. Although the

       relevance of Swaffard’s religious involvement is certainly questionable (hence

       trial counsel’s objection on that basis), her testimony contained no express or

       implied assertion that she was more or less likely to tell the truth due to her

       religious beliefs. Thus, Myers has not established a reasonable probability that

       an objection on this basis would have been sustained. See Passwater v. State, 989

       N.E.2d 766 (Ind. 2013) (explaining that to prevail on a claim of ineffectiveness

       based on failure to object, the defendant must establish a reasonable probability

       that the objection would have been sustained). Moreover, Myers has not

       established that he was prejudiced by Swaffard’s testimony in this regard.

       Swaffard’s testimony concerning her involvement in church and religious

       activities was short and not greatly detailed. More importantly, Swaffard

       testified that Myers was her grandson and that she loved him and had been

       close with him since he was a small child. In light of the evidence concerning

       Swaffard’s relationship with Myers and the absence of any motive to lie, we are

       unconvinced that testimony concerning her religious involvement had a

       significant impact on the jury’s assessment of her credibility.

[54]   To the extent Myers argues that the prosecuting attorney’s remarks in closing

       argument crossed the line into impermissible religious vouching, we note that

       the State’s references to Swaffard’s religion were brief and vague at best. The

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 39 of 67
       State’s use of the common phrase “by the grace of God” conveyed nothing

       about Swaffard’s religious beliefs, nor did its statement that Swaffard was “the

       last of a dying breed. A generation of people where truth mattered more than

       anything else, where telling the truth was an oath that was taken seriously.”

       Trial Transcript at 2827, 2754-55. If anything, these statements suggested that

       Swaffard was more likely to tell the truth because of her age, not because her

       religious convictions compelled her to do so.


[55]   The State’s remark that Swaffard came forward “with great prayer” is arguably

       a more direct reference to her religion, but when viewed in context, it is

       apparent that the statement did not imply that Swaffard was credible because of

       her religious beliefs. Id. at 2747. The statement was made as part of the

       following argument:

               And stop for a moment to think how much doubt . . . how much
               reasonable doubt [Swaffard] had overcome before she came forward
               with what she knew. She knew what it would do to the family. You
               saw what Jodie, Sam, and Luke did. They circled the wagons. But
               she told you one thing, [Swaffard] did, didn’t she? That her
               conscience wouldn’t let her sleep unless she came forward. Think how
               hard it would be for any grandmother to do. You know, as you get
               older you start thinking about your family legacy. You start thinking
               about what’s important in life and with . . . with many tears and with
               great . . . with great prayer and . . . and thought, [Swaffard] did come
               forward. This is a case about relationships.


       Id. Thus, it is apparent that the State was arguing that it was very difficult for

       Swaffard to come forward due to the impact her cooperation with the

       investigation would have on her familial relationships, but that her conscience


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015       Page 40 of 67
       nevertheless compelled her to do so. In other words, the State argued that

       Swaffard was credible because she came forward with reservations and at great

       personal expense. The brief reference to prayer did nothing to imply that

       Swaffard was more credible because of her religious beliefs.

[56]   Moreover, Myers did not question trial counsel at the PCR hearing with respect

       to his failure to object to these statements. Our Supreme Court has held that,

       because counsel is presumed to be competent, “an action or omission that is

       within the range of reasonable attorney behavior can only support a claim of

       ineffective assistance if that presumption is overcome by specific evidence as to

       the performance of the particular lawyer.” Morgan v. State, 755 N.E.2d 1070,

       1074 (Ind. 2001). Under the circumstances presented here, trial counsel could

       have concluded that objecting to the State’s vague, passing references to

       Swaffard’s religious convictions would only draw more attention to them, and

       Myers has presented no evidence to the contrary. See Smith v. State, 822 N.E.2d

       193 (Ind. Ct. App. 2005) (noting that it is reasonable strategy for counsel not to

       object to certain evidence to avoid drawing unfavorable attention to it). In any

       event, we are unconvinced that the complained-of statements had an impact on

       the jury’s verdict. For these reasons, Myers has established neither deficient

       performance nor prejudice stemming from counsel’s failure to object to so-

       called religious vouching.

                                                          F.




       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 41 of 67
[57]   Myers next argues that trial counsel were ineffective for failing to adequately

       impeach Carly Goodman’s testimony. Goodman testified that one night in

       March 2000, Myers, her then-boyfriend, took her for a long car ride through

       Gosport to a wooded area, where he parked in a “clearance” surrounded by a

       wooded area. Trial Transcript at 1899. Goodman testified that after Myers

       stopped the car, the couple argued and that she was afraid and wanted to go

       home. Goodman testified further that in February of 2006, she went for a drive

       with Detective Lang to identify places that Myers had taken her during their

       relationship. She recognized one place as the wooded area where she and

       Myers had argued in March 2000. This was the same area where Behrman’s

       remains were discovered in 2003. Myers’s trial counsel conducted a relatively

       short cross-examination, in which he asked a number of questions designed to

       create doubt as to the whether the site was sufficiently distinctive-looking for

       Goodman to reliably differentiate it from other nearby wooded areas. On

       appeal, Myers argues that trial counsel should have impeached Goodman with

       her prior, allegedly inconsistent statements about the site.

[58]   At the PCR hearing, Patrick Baker testified that his strategy with respect to

       Goodman’s cross-examination was similar to his strategy with Swaffard—he

       sought to get Goodman off the witness stand as quickly as possible. He testified

       further that Goodman “had a lot of information, 404(b) evidence, that regarded

       domestic battery situations with [Myers]. Regarded her being held against her

       will in a trailer, I think, for three or four days without any clothes. I think

       protective orders that she had filed against [Myers.]” PCR Transcript at 581. He


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015     Page 42 of 67
       explained that this information had been ruled inadmissible, but he still had

       concerns about Goodman bringing it up. Moreover, when asked whether he

       had planned to impeach Goodman with prior inconsistent statements, counsel

       responded that he did not recall specifically, but that any strategies he had

       devised changed during Goodman’s testimony because she displayed a palpable

       demeanor of fear toward Myers.

[59]   Myers dismisses trial counsel’s explanation of his strategy as unreasonable. He

       asserts that counsel could have cross-examined Goodman concerning her prior

       statements made to Detective Lang at the time she identified the site without

       eliciting or opening the door to prejudicial and inadmissible testimony.

       Further, Myers argues that fearful witnesses are “a reality of criminal defense

       for which counsel should be prepared.”7 Appellant’s Brief at 45. We will not

       engage in this sort of second-guessing of trial counsel’s strategic decisions

       concerning the nature and scope of cross-examination. Myers has not

       established that his trial counsel’s strategy was unreasonable; to the contrary, it

       was quite reasonable for trial counsel to minimize the jury’s exposure to

       Goodman’s fearful demeanor and avoid any inadvertent mention of highly

       prejudicial and inadmissible evidence by limiting the scope and duration of his

       cross-examination, while simultaneously eliciting testimony casting doubt on

       the reliability of her identification of the area.



       7
         Myers does not, however, make any attempt to explain what such “preparation” would entail or propose an
       alternative strategy for dealing with such witnesses. It appears to us that one obvious strategy could be to
       limit cross-examination of such witnesses, as trial counsel did in this case.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                        Page 43 of 67
[60]   Moreover, Myers has again failed to establish the requisite prejudice. Much of

       the impeachment evidence Myers argues should have been used during

       Goodman’s cross-examination was explored through Detective Lang’s

       testimony. For example, Myers argues that trial counsel should have

       impeached Goodman with Detective Lang’s testimony during the grand jury

       proceedings that Goodman recognized the area due to a humming sound the

       tires made as they drove across a metal bridge. The bridge, however, was not

       installed until 2001, well after Goodman’s March 2000 car ride with Myers.

[61]   Contrary to Myers’s assertion on appeal, Detective Lang’s grand jury testimony

       did not establish that Goodman recognized the area due to the sound of the

       tires on the bridge. Although Detective Lang mentioned the humming sound

       the tires made, he did not state that the sound is what triggered Goodman’s

       memory. Instead, Detective Lang described the bridge and the humming

       sound, and said it was at that point that Goodman stopped him midsentence

       and said that that the area looked more familiar to her than any of the other

       places they had been. Detective Lang later clarified that Goodman “did not

       indicate on the bridge. That’s just where she interrupted my sentence and said,

       this place looks more familiar. She didn’t say the bridge was more familiar, I

       remember that sound. She just said this place looks more familiar than any

       place we’ve been up to that point.” Grand Jury Transcript at 6104. Indeed, in

       her own grand jury testimony, Goodman specifically stated that it was not the

       bridge that caused the area to be recognizable to her. Instead, she stated that

       she recognized a nearby creek, woods, steep hills with rocks on them, and an


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 44 of 67
       area she described as a “cutoff”, which was not a road but provided enough

       clearance to allow a person to drive a short distance into the woods. Id. at

       4080.

[62]   Moreover, trial counsel did, in fact, raise the issue of Goodman’s recognition of

       the bridge with Detective Lang. Specifically, trial counsel elicited testimony

       from Detective Lang concerning the date the bridge was constructed, and he

       asked Detective Lang whether it was true that Goodman recognized the bridge.

       Detective Lang responded that Goodman did not recognize the bridge, and

       instead recognized the area. Detective Lang’s trial testimony is supported by

       both his and Goodman’s grand jury testimony. For these reasons, it is apparent

       that any further attempt to impeach Goodman or Lang using their grand jury

       testimony on this point would have been unsuccessful.8


[63]   Myers also makes much of the fact that Goodman told Detective Lang that the

       wooded area where Behrman’s remains were found was similar to, or looked

       like, the place Myers took her in March 2000 instead of positively identifying

       the area. At trial, however, when shown a picture of the area in which

       Behrman’s remains were discovered, she responded “[t]hat’s where he took


       8
         Myers also argues that trial should have used Detective Lang’s report to impeach his testimony that
       Goodman recognized a clearing in the woods. According to Myers, “[Detective] Lang did not document
       Goodman’s recognition of a cut-away in his report prepared contemporaneous with the trip.” Appellant’s Brief
       at 11. Myers has not, however, directed our attention to a copy of Detective Lang’s report appearing in the
       record. We will not scour the extremely voluminous record in this case in search of support for Myers’s
       contentions on appeal. Because Myers has not adequately supported this claim with citation to the record, it
       is waived. See Smith v. State, 822 N.E.2d 193 (Ind. Ct. App. 2005). Waiver notwithstanding, at trial,
       Detective Lang and Goodman both testified that Goodman recognized the clearing in the woods. It is
       unlikely that the possibility that Detective Lang omitted this fact in his report would have significantly
       undermined their testimonies in this regard.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                        Page 45 of 67
       me.” Trial Transcript at 1900. Our review of transcript reveals that trial counsel

       did a more than adequate job of calling into question the reliability of

       Goodman’s identification of the area. On cross-examination, trial counsel

       elicited the following testimony:

               Q. . . . How do you differentiate that picture from any other picture
               that’d be taken in the woods?
               A. Because of the way the clearance is.
               Q. How do you rec . . . differentiate that clearance from any other
               clearance?
               A. It’s . . . it’s just what looks familiar to me.
               Q. But you don’t know . . . that could be anywhere, correct?
               A. Yes.


       Id. at 1906. Moreover, Detective Lang testified that Goodman told him that the

       area “look[ed] more familiar to [her] that anyplace we’ve been.” Id. at 2413.

       Because the jury was presented with testimony that Goodman told Detective

       Lang that the area looked familiar instead of positively identifying the area, as

       well as with Goodman’s own testimony that the area just “look[ed] familiar”,

       id., counsel did not perform deficiently by failing to use Detective Lang’s grand

       jury testimony to establish those facts.


[64]   Myers also argues that his trial counsel were ineffective for failing to object to

       Goodman’s description of Myers’s behavior during the March 2000 car trip,

       which he calls “prejudicial 404(b) testimony”. Appellant’s Brief at 46. Myers

       does not, however, cite the applicable language of Indiana Evidence Rule

       404(b) or make any attempt to apply it. Accordingly, this argument is waived

       for lack of cogency. See Davis v. State, 835 N.E.2d 1102, 1113 (Ind. Ct. App.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015          Page 46 of 67
       2005) (explaining that “[a] party waives an issue where the party fails to

       develop a cogent argument or provide adequate citation to authority and

       portions of the record”), trans. denied.


[65]   To the extent Myers has made a coherent argument on this point, it essentially

       boils down to an assertion that, in light of other testimony suggesting that

       Behrman may have been raped, Goodman’s testimony left the jury with the

       impression that Myers had raped her during the March 2000 car trip. In

       support of this argument, Myers directs our attention to Goodman’s testimony

       that during the trip, she did not kiss Myers, she wanted to go home, and that

       she was afraid, as well as her testimony that Myers refused to take her home,

       and that they both got out of the car and stayed at the location for thirty to

       forty-five minutes before Myers finally took her home. Myers’s argument on

       this point is unconvincing. Goodman told the jury what happened once they

       reached the clearing in the woods—she and Myers argued and Myers refused to

       take her home, which scared her. Nothing about Goodman’s testimony

       implied that she had been raped.

[66]   In any event, it is apparent that the testimony was admitted to show that Myers

       was familiar with the area in which Behrman’s remains were discovered and to

       explain why Goodman was still able to remember the location so vividly several

       years later, and not to establish that Myers had a propensity to commit murder

       or any other crime. Thus, the testimony did not violate Evidence Rule 404(b),

       and Myers points to no danger of unfair prejudice aside from his unpersuasive

       argument that the testimony left the jury with the impression that Goodman

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 47 of 67
       had been raped. See Embry v. State, 923 N.E.2d 1, 9 (Ind. Ct. App. 2010)

       (explaining that “[i]n assessing the admissibility of 404(b) evidence a trial court

       must (1) determine that the evidence of other crimes, wrongs, or acts is relevant

       to a matter at issue other than the defendant’s propensity to commit the charged

       act and (2) balance the probative value of the evidence against its prejudicial

       effect pursuant to Indiana Evidence Rule 403”), trans. denied. Thus, Myers has

       not established a reasonable probability that an objection on the basis of

       Evidence Rule 404(b) would have been sustained, and he is consequently

       unable to show that counsel performed deficiently by failing to object on that

       basis.

                                                          G.

[67]   Next, Myers argues that trial counsel were ineffective for failing to object to

       testimony suggesting that Behrman had been raped. Specifically, forensic

       pathologist Dr. Stephen Radentz testified that the condition in which

       Berhman’s remains were discovered was consistent with a classic rape-homicide

       scenario. Additionally, Dr. Radentz responded affirmatively to a jury question

       asking whether he believed Berhman had been raped. During follow-up cross-

       examination by Myers’s trial counsel, Dr. Radentz admitted that there was no

       physical evidence that a rape had occurred. When questioned further by the

       State, Dr. Radentz testified that, based on his training and experience, he

       nevertheless believed that Berhman had been raped because the location and

       condition of the remains were consistent with a rape-homicide. The State

       referenced Dr. Radentz’s rape testimony in closing arguments.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 48 of 67
[68]   On direct appeal, Myers argued that Dr. Radentz’s references to rape amounted

       to fundamental error. Another panel of this court concluded that the admission

       of Dr. Radentz’s rape testimony violated Evidence Rule 403 because Myers was

       not charged with rape and there was no physical evidence to support the rape

       determination. Myers v. State, 887 N.E.2d 170. The court went on, however, to

       conclude that the admission of the evidence did not amount to fundamental

       error. Id. The court reasoned as follows:

               We conclude that any error in the admission of Dr. Radentz’s rape
               testimony did not substantially influence the outcome of the trial. The
               question of rape was peripheral to the murder charge and received
               relatively minimal attention at trial. To the extent the possibility of
               rape was at issue, defense counsel thoroughly cross-examined Dr.
               Radentz, eliciting his testimony that there was no physical evidence
               that Behrman had been raped and that the only basis upon which he
               opined that a rape had occurred was his training and experience with
               respect to circumstances surrounding the general disposal of human
               remains. Furthermore, the trial court excluded all evidence tending to
               link Myers to inappropriate sexual conduct. The references to rape,
               therefore, did nothing to implicate Myers as the perpetrator of this
               charged crime, which was the central issue at trial.


       Id. at 187.


[69]   Myers is correct that this court’s conclusion on direct appeal that the admission

       of Dr. Radentz’s rape testimony did not amount to fundamental error does not

       necessarily preclude a finding that counsel’s failure to object thereto amounted

       to ineffective assistance. See Benefield v. State, 945 N.E.2d 791 (Ind. Ct. App.

       2011). To establish fundamental error, a defendant must show that the alleged

       error was so prejudicial as to make a fair trial impossible. Ryan v. State, 9


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015       Page 49 of 67
       N.E.3d 663 (Ind. 2014). To satisfy the prejudice element of an ineffective

       assistance of counsel claim, on the other hand, a defendant must establish that

       there is a reasonable probability that the result of the proceeding would have

       been different but for counsel’s unprofessional errors. Massey v. State, 955

       N.E.2d 247 (Ind. Ct. App. 2011). Thus, this court has noted “that there is a

       subtle distinction between the fundamental error and ineffective assistance

       prejudice standards.” Benefield v. State, 945 N.E.2d at 803. Although the

       fundamental error standard “presents a higher bar”, “the two standards may

       frequently lead to the same result”. Id. at 804, 803.


[70]   This is one such case. For the same reasons this court on direct appeal

       concluded no fundamental error occurred, we also conclude that Myers has not

       established prejudice sufficient to warrant a finding of ineffective assistance of

       counsel. We agree with the panel’s conclusion that Dr. Radentz’s rape

       testimony did not substantially influence the outcome of the trial. Accordingly,

       Myers has not established a reasonable probability that the outcome of the trial

       would have been different but for counsel’s failure to object.

                                                          H.

[71]   Next, Myers argues that his trial counsel was ineffective for failing to object to

       what he calls irrelevant and highly prejudicial gun evidence. Specifically,

       Myers points to the testimony of Billy Dodd, Myers’s neighbor at the time of

       Behrman’s disappearance, that a number of rifles and shotguns were kept in a

       barn near Myers’s trailer. Additionally, Debbie Bell, Myers’s aunt, testified that


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 50 of 67
       Myers sold her husband a shotgun at Myers’s father’s funeral in December

       2000, several months after Behrman’s disappearance. Detective Lang testified

       that he retrieved that gun from Bell. Although the record reveals that this gun,

       as well as several others that Myers sold or distributed to relatives, had been

       stolen from the barn near Myers’s trailer, the jury was not made aware of that

       fact and evidence of Myers’s resulting conviction for receiving stolen property

       was excluded.

[72]   “Evidence that the defendant had access to a weapon of the type used in the

       crime is relevant to a matter at issue other than the defendant’s propensity to

       commit the charged act.” Rogers v. State, 897 N.E.2d 955, 960 (Ind. Ct. App.

       2008), trans. denied. On the other hand, “[e]vidence of weapons possessed by a

       defendant but not used in the crime for which the defendant is charged should

       generally not be introduced because the evidence is irrelevant and highly

       prejudicial.” Oldham v. State, 779 N.E.2d 1162, 1174 (Ind. Ct. App. 2002). On

       appeal, Myers argues that trial counsel should have objected to all evidence

       relating to the guns from the barn on the basis of relevance because Detective

       Lang’s grand jury testimony established that they were not stolen until

       November 2000, well after Behrman’s disappearance, and therefore could not

       have been the murder weapon.9 But Detective Lang’s testimony was hardly




       9
         Citing the same portion of the grand jury transcript, Myers also claims that the State acknowledged during
       the grand jury proceedings that the murder weapon was not among the guns taken from the barn. The
       transcript contains no such concession, and even if it did, Myers has not directed our attention to any
       authority or made any argument remotely supporting the proposition that the State would be somehow
       bound by a statement it made in the midst of an ongoing grand jury investigation.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                          Page 51 of 67
       conclusive on this point. Detective Lang testified as follows before the grand

       jury:

                  I talked to Mr. Maher, [the owner of the barn], the burglary he
                  reported it November 2000, which would have been after the death
                  obviously of [Behrman]. I asked him if it could be possible that he
                  would not have known between May and November when he reported
                  it that any of those weapons were missing? In his opinion, he said no.
                  I don’t know. You know I mean he . . . if they were all missing, I’m
                  sure he’s correct. If he took one, you know, it could have been out and
                  he would not [have] noticed it in my opinion. But, he said that the air
                  conditioner was removed and that was what tipped him off that
                  something was wrong and then he found the guns were gone, so. He
                  stated that he made trips to the barn on several occasions enough
                  between May and November that he would have known somewhere in
                  between that time that they would have been gone.


       Grand Jury Transcript at 5483-84.


[73]   The post-conviction court found testimony concerning the guns relevant

       because they (or at least one of them) could have been taken during a previous,

       undiscovered entry. We agree. Unlike in Oldham v. State, here there was no

       conclusive scientific proof that the weapons at issue were not used in the crime.

       The fact that the owner of the barn believed that he would have noticed if the

       guns were stolen prior to Behrman’s death goes to the weight to be attributed to

       the evidence, not its admissibility.10 Thus, Myers has not established that the

       gun testimony was irrelevant.




       10
            The owner of the barn did not testify at the PCR hearing.


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015         Page 52 of 67
[74]   Myers has also failed to establish prejudice arising from the admission of the

       gun evidence in this case. There was other evidence presented at trial to

       establish that Myers had access to shotguns like the one used to kill Behrman.

       Samuel Myers, Myers’s brother, testified that he owned a twelve-gauge

       shotgun, which he kept at his parents’ house. Samuel testified further that he

       noticed that his shotgun was missing around August of 2000 and that he was

       never able to locate the weapon. Myers’s other brother, Lucas Myers, also

       testified that Myers had access to shotguns at their parents’ house, and Richard

       Swinney, Myers’s cousin by marriage, testified that Myers told him that he

       hunted with a twelve-gauge shotgun. Accordingly, additional evidence to the

       effect that Myers had access to and possession of such weapons was unlikely to

       have had a significant impact on the outcome of the trial. Moreover, evidence

       was presented that many people in the community possessed similar weapons

       for hunting purposes and that Myers was himself a hunter. Thus, Myers’s

       possession of such weapons, standing alone, was unlikely to be viewed by the

       jury as indicative of dangerousness or criminal activity. For all of these

       reasons, Myers has not established that his trial counsel were ineffective for

       failing to object to testimony that guns were stored in a barn near Myers’s

       trailer and that Myers sold a shotgun to his uncle.

                                                           I.


[75]   Myers next argues that trial counsel were ineffective for failing to object to the

       testimony of jailhouse informant John Roell. As we have already noted, “in

       order to prevail on a claim of ineffective assistance due to the failure to object,

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015    Page 53 of 67
       the defendant must show a reasonable probability that the objection would have

       been sustained if made.” Passwater v. State, 989 N.E.2d at 773. Myers has not

       satisfied this burden.

[76]   Roell testified at trial that he had been Myers’s cellmate in the Monroe County

       Jail in May 2005. He testified further that Myers told him he was waiting to be

       questioned by the Indiana State Police concerning Behrman’s bicycle.

       According to Roell, Myers appeared nervous and angry, and at one point stated

       “if she wouldn’t have said anything, none of this probably would have

       happened.” Trial Transcript at 2270-71. Roell understood Myers to be referring

       to Behrman when he made this statement, and Roell testified further that Myers

       referred to Behrman as a bitch.

[77]   Myers contends that counsel should have objected to Roell’s testimony

       pursuant to Indiana Evidence Rule 403. This rule provides, in pertinent part,

       that relevant evidence may be excluded “if its probative value is substantially

       outweighed by a danger of . . . unfair prejudice[.]” Ind. Evid. R. 403. “All

       evidence that is relevant to a criminal prosecution is inherently prejudicial; thus

       proper inquiry under Evidence Rule 403 boils down to a balance of the

       probative value of the proffered evidence against the likely unfair prejudicial

       impact of that evidence.” Fuentes v. State, 10 N.E.3d 68, 73 (Ind. Ct. App.

       2014), trans. denied. “When determining the likely unfair prejudicial impact,

       courts will look for the dangers that the jury will (1) substantially overestimate

       the value of the evidence or (2) that the evidence will arouse or inflame the

       passions or sympathies of the jury.” Duvall v. State, 978 N.E.2d 417, 428 (Ind.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 54 of 67
       Ct. App. 2012) (quoting Carter v. State, 766 N.E.2d 377, 382 (Ind. 2002)), trans.

       denied.


[78]   The crux of Myers’s argument is that the probative value of Roell’s testimony

       was low because he was not a credible witness due to inconsistencies among his

       initial statement to police, his deposition testimony, and his trial testimony.

       But it was for the trier of fact, not the trial court, to judge Roell’s credibility.

       Ultimately, Myers’s argument in this regard goes to the weight to be afforded to

       Roell’s testimony, not its admissibility. See Embrey v. State, 989 N.E.2d 1260,

       1268 (Ind. Ct. App. 2013) (“[i]nconsistencies in witness testimony go to the

       weight and credibility of the testimony, the resolution of which is within the

       province of the trier of fact” (internal quotation omitted)). Roell’s testimony, if

       credited by the trier of fact, was highly probative of Myers’s guilt.

[79]   Myers also argues that the admission of Roell’s testimony posed a significant

       danger of unfair prejudice because, in order to fully impeach Roell, Myers

       would have had to use Roell’s prior statement to police, which contained

       information more damaging to Myers’s defense than Roell’s trial testimony.11

       “Unfair prejudice addresses the way in which the jury is expected to respond to

       the evidence; it looks to the capacity of the evidence to persuade by illegitimate

       means, or the tendency of the evidence to suggest decision on an improper



       11
         In support of this assertion, Myers cites only the deposition of Detective Cody Forston of the Bloomington
       Police Department. In the deposition, Detective Forston recounted Roell’s statement to him, noting
       specifically that Roell told him that Myers had stated that Behrman had been sexually assaulted and that “if
       the dumb bitch would have done what [he] had told her, she wouldn’t be dead now.” PCR Exhibit 239, p. 14.
       Roell did not make these statements in his deposition or trial testimony.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                         Page 55 of 67
       basis....” Ingram v. State, 715 N.E.2d 405, 407 (Ind. 1999) (internal quotation

       marks omitted).

[80]   Nothing in Roell’s testimony was likely to prompt the jury to convict Myers on

       an improper basis. Myers has cited no relevant authority supporting the

       proposition that evidence may be considered unfairly prejudicial because it

       forces counsel make difficult strategic decisions with respect to its

       impeachment. We decline to develop this argument on his behalf. Because

       Myers has not satisfied his burden of establishing that an objection to Roell’s

       testimony on the basis of Evidence Rule 403 would have been sustained, he has

       consequently failed to establish deficient performance and resulting prejudice.

                                                          J.

[81]   Next, Myers argues that his trial counsel were ineffective for failing to present

       all available evidence tending to establish the guilt of Owings, Sowders-Evans,

       and Clouse, and for failing to investigate and discover additional evidence to

       that effect. This argument is nothing more than a request to substitute Myers’s

       PCR counsel’s strategic judgment, informed by hindsight, for that of Myers’s

       trial counsel, which we will not do.

[82]   In 2002, Owings confessed to the police that she, Sowders-Evans, and Clouse

       had killed Behrman. In the story Owings gave police, she and Sowders-Evans

       were riding around with Clouse in his pickup truck and using drugs when

       Clouse struck a girl riding a bike on Harrell Road. Clouse stopped and loaded

       the injured and incapacitated girl into the back of the truck and wrapped her in

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 56 of 67
       plastic secured with bungee cords before placing the bicycle on top of her.

       Owings went on to state that Clouse then drove them all to Salt Creek, where

       the three of them took turns stabbing the girl in the chest before Clouse and

       Sowders-Evans pushed the body into the water. Neither Sowders-Evans nor

       Clouse ever confessed to the police, and Owings recanted her confession after

       Behrman’s remains were discovered in Morgan County.

[83]   The State called Owings as a witness at Myers’s trial. Owings testified that

       when she was questioned by Detective Lang in April 2003, she denied any

       knowledge of Behrman’s disappearance. She testified further that she had

       previously lied about her involvement because she was facing a potential eighty-

       six-year sentence for various unrelated felonies, and her attorney had urged her

       to come forward with anything she knew about the case in an attempt to curry

       favor with the prosecution. Owings testified that she had named Clouse and

       Sowders-Evans because “[f]rom the very first time I was questioned, those were

       the two names that I was supposedly to be with [sic] or around at the time of

       the said incident. They thought that all three of us were together.” Trial

       Transcript at 2094. She also testified that parts of her testimony were based on

       places she had been with Sowders-Evans in the past. Owings testified further

       that she had told police that the body was wrapped in plastic to explain why she

       was unable to identify the type of clothing Behrman had been wearing and that

       she said they had disposed of the body in Salt Creek “[b]ecause there’s so much

       stuff in there . . . I figured . . .they couldn’t even dive in it . . . . I knew they

       wouldn’t find her[.]” Id. at 2098. Owings stated that she recanted her


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015         Page 57 of 67
       confession after Behrman’s remains were discovered because she believed that

       scientific evidence would exclude her.

[84]   Additionally, the State introduced into evidence a letter Owings received from

       her attorney prior to her confession. In the letter, Owings’s attorney painted an

       exceptionally dire picture of Owings’s prospects. Specifically, he wrote that

       “we might be talking about you being locked up until just about everyone you

       know has died of old age.” PCR Exhibit 301. Her attorney went on to write

       that he had heard that Owings might know something about the Behrman case,

       and told her “[f]or the sake of your children, your family, and your own life, if

       there is anything you can tell these people the time is NOW.” Id. He added

       that he had gotten “the distinct impression you might not be punished for

       anything to do with the Behrman case, and might get considerably better

       treatment in these other matters, if you can help solve this.” Id. He also wrote

       that Sowders-Evans, who was apparently also incarcerated, was trying to get

       out of jail, and that if Sowders-Evans talked first, Owings would be “sunk.” Id.


[85]   Myers argues that trial counsel were ineffective for failing to present certain

       testimony and witnesses supporting the theory that Owings, Sowders-Evans,

       and Clouse murdered Behrman. Trial counsel Hugh Baker, however, testified

       that the defense team made a strategic decision not to pursue Owings’s

       confession as its primary theory of defense. Specifically, he testified as follows:

               . . . [W]e felt that trying to present to a jury and convince a jury what
               the Federal Bureau of Investigations, the Bloomington Police
               Department, and the Indiana State Police had concluded was false was
               not a good strategy, that is the Owings’ confession. She’d recanted
       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015        Page 58 of 67
               this confession. And they hadn’t found Jill Behrman in the . . . in Salt
               Creek. Rather, she was found . . . her remains were found in Morgan
               County and she . . . hadn’t died from drowning but she’d died from
               99.9 percent certainty of being shot.


       PCR Transcript at 840. For these reasons, a decision not to pursue the Owings

       theory would clearly reflect a reasonable strategic judgment. Myers, however,

       asserts that trial counsel did, in fact, pursue the Owings theory at trial, and it

       was therefore deficient performance not to present more evidence to support it.

[86]   The record reveals that trial counsel pursued the Owings theory to some extent.

       Hugh Baker elicited testimony from Owings on cross-examination that she had

       discussed Behrman’s disappearance with several acquaintances and made

       incriminating statements to at least one of them. He also elicited testimony

       from Owings concerning the substance of her confession to police, and the fact

       that she had first been interviewed in connection with the Behrman case in June

       of 2000. Trial counsel also touched on the Owings theory with other witnesses

       throughout trial. Trial counsel elicited testimony from Dr. Radentz that not all

       of Behrman’s bones were recovered, and that it was possible (though unlikely)

       for her to have been stabbed without leaving marks on her skeletal remains.

       Trial counsel also elicited testimony from Detective Lang and FBI Agent Gary

       Dunn that the FBI had drained part of Salt Creek looking for Behrman’s

       remains, a task which took several weeks. A search of the drained creek yielded

       a retractable knife, a bungee cord, and two pieces of plastic sheeting, which

       were consistent with items Owings mentioned in her confession. Trial counsel

       also elicited testimony from Agent Dunn that he had received a tip that the

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015        Page 59 of 67
       body had been moved and presented evidence that Papakhian had reported

       seeing Behrman on Harrell Road on the morning of her disappearance. In

       closing arguments, Patrick Baker told the jury that there were two theories

       leading away from Myers’s guilt and toward that of others—the Owings theory

       and the Hollars theory.

[87]   Essentially, Myers argues that trial counsel was obligated to take an all-or-

       nothing approach to the Owings theory—either forego it entirely or present all

       evidence supporting it. We are unpersuaded by this argument. It is noteworthy

       that it was the State who first informed the jury of Owings and her recanted

       confession in its opening statement. The State did so in an effort to explain the

       delay in Myers’s development as the primary suspect, and presumably to get

       ahead of any attempt by the defense to cast suspicion on Owings and her

       alleged accomplices. Likewise, it was the State who called Owings to testify at

       trial. Under these circumstances, trial counsel did not act unreasonably by

       making a strategic decision to attempt to present just enough evidence to keep

       the possibility of Owings’s involvement alive in the minds of the jurors, without

       making the Owings theory the crux of Myers’s defense. Indeed, it appears to us

       that trial counsel’s decision to pursue the Owings theory to only a limited extent

       was actually quite shrewd because it prevented the jury from being exposed to

       all of the many conflicting versions of the story Owings, Sowders-Evans, and

       Clouse allegedly told.12 This information might have resulted not only in the


       12
          Versions of the story were told in which Behrman was struck by a pickup truck, a car, and an SUV. Clouse
       allegedly told a cellmate that Behrman’s body was wrapped in black plastic, while Owings had told the police
       the plastic was off-white. Some versions of the story varied wildly from Owings’s confession to police. For

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                        Page 60 of 67
       elimination in the jurors’ minds of the possibility that Owings’s confession was

       true, but also in trial counsel’s loss of credibility with the jury. As the State

       argues in its brief, “the best counsel could hope for was to keep Owings on the

       delicate, razor-thin edge of jurors’ credibility assessments. That strategy would

       have been ruined if counsel had pursued the over-zealous course of action

       advocated by Myers in this proceeding.” Appellee’s Brief at 50. Accordingly,

       Myers has not established that trial counsel performed deficiently in this

       regard.13

[88]   We also conclude that Myers was not prejudiced by trial counsel’s decision not

       to present additional evidence supporting the Owings theory. Myers makes no

       argument that counsel failed to present any physical evidence—rather, he

       claims that counsel should have presented testimony concerning incriminating

       statements Owings, Clouse, and Sowders-Evans made to others, as well as

       testimony corroborating parts of Owings’s confession and evidence that

       Sowders-Evans fled the state during the investigation. 14 But the jury was aware


       example, both Owings and Sowders-Evans allegedly told others that Behrman’s body had been
       dismembered, and more than one version of the story was told in which Behrman was kept in the trunk of a
       car for days before being killed. Additionally, Sowders-Evans and Owings both allegedly told stories of
       killing Behrman that involved a completely different cast of characters than that featured in Owings’s
       confession to the police. Owings allegedly gave one account of Behrman’s abduction and murder that
       included a brutal rape.
       13
         To the extent Myers argues that trial counsel failed to investigate and discover additional evidence
       supporting the Owings theory, we conclude that the limitations on the investigation were the result of trial
       counsel’s reasonable strategic decision to limit reliance on the Owings theory. See Strickland v. Washington,
       466 U.S. 668.
       14
         Myers also argues that trial counsel should have presented evidence that Owings, Clouse, and Sowders-
       Evans gave false or shaky alibis. We note that Myers has not directed our attention to any evidence that
       Sowders-Evans ever provided an alibi. Moreover, Myers has not directed our attention to any portion of the
       record indicating that the jury was presented with evidence that any of the three had ever provided an alibi.
       Thus, there was no need for counsel to impeach those alleged alibis.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                            Page 61 of 67
       of the most powerful evidence against Owings—her own confession to police.

       The jury was also aware that prior to the discovery of Behrman’s remains,

       police put enough stock into Owings’s confession to go to the extreme effort of

       draining part of Salt Creek, and that some corroborating physical evidence was

       discovered as a result. Additionally, trial counsel presented evidence that

       Papakhian had seen Behrman on Harrell Road on the date of her

       disappearance. Moreover, much of the testimony Myers argues trial counsel

       should have introduced might have been inadmissible,15 and much of the

       evidence Myers argues corroborated Owings’s confession was shaky and could

       easily be explained away by Owings’s testimony that she based parts of her

       confession on things that had actually happened.16

[89]   In any event, even if trial counsel had presented a parade of credible witnesses

       to testify that Owings, Clouse, and/or Sowders-Evans had confessed to hitting

       Behrman with a car, wrapping her in plastic, stabbing her in the chest, and

       dumping her body in Salt Creek, the fact remains that the confession simply did


       15
          There are obvious hearsay problems with much of this evidence. Myers has made no attempt to establish
       that the statements at issue fall within an established exception to the hearsay rule, and we decline to develop
       this argument on his behalf.
       16
          In her confession, Owings stated that the night before Behrman’s abduction, she and Sowders-Evans
       walked to a house at the corner of Rockport and That Road and asked to use the telephone. Alice
       O’Mullane lives at that corner, and she provided an affidavit stating that she remembered two girls coming to
       her home after midnight and asking to use the phone “[s]ome time in 2002”. PCR Exhibit 134. Owings also
       testified that Clouse ran a Jeep off Lampkins Ridge Road while en route to Salt Creek after hitting Behrman
       with the truck. DL Poer testified at the PCR hearing that in 2000, she lived off of Lampkins Ridge Road and
       drove a Jeep. Poer recalled almost being run off the road by a red truck in May 2000, but she gave conflicting
       statements as to the precise date in May. Owings later told Detective Lang that she had made up this portion
       of the story because she was familiar with the road and knew that people are often run off the road there.
       Poer also testified that the stretch of road was very dangerous. Given these witnesses’ uncertainty concerning
       the dates of these events, as well as Owings’s testimony that she based parts of her story on things that
       actually happened, we cannot conclude that this evidence would have had a significant impact on the jury.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                            Page 62 of 67
       not mesh with the physical evidence. Behrman’s remains were found in a

       remote, wooded area, not in Salt Creek. There was no evidence that Behrman

       had been stabbed or struck by a car, but there was clear evidence that she had

       been shot in the head with a shotgun at the location where her remains were

       discovered. Although trial counsel elicited testimony from Agent Dunn that he

       had received a tip that the body had been moved, evidence was presented that

       the visibility in Salt Creek was extremely poor, and even the FBI was forced to

       go to the extreme measure of draining the creek in order to search it.

       Convincing the jury that Owings, her alleged accomplices, or their associates

       could have managed to remove the body from the creek would have been

       challenging, to say the least. Given the numerous, obvious weaknesses of the

       Owings theory, we cannot conclude that the decision not to pursue the theory

       to the extent Myers now advocates resulted in prejudice to Myers.

       Consequently, his claim of ineffective assistance of counsel on this basis fails.

                                                          K.


[90]   Finally, Myers claims that the cumulative effect of trial counsel’s errors

       amounted to ineffective assistance entitling him to a new trial. We have

       reviewed each of Myers’s claims of error in detail and concluded that none of

       them amount to ineffective assistance of counsel. Indeed, most of Myers’s

       claims of ineffective assistance are nothing more than quarrels with trial

       counsel’s reasonable strategic decisions. “Alleged ‘[t]rial irregularities which

       standing alone do not amount to error do not gain the stature of reversible error

       when taken together.’” Kubsch v. State, 934 N.E.2d at 1154 (quoting Reaves v.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 63 of 67
       State, 586 N.E.2d 847, 858 (Ind. 1992)) (alteration in original). Accordingly, we

       are unpersuaded by Myers’s cumulative error argument.

                                                          2.

[91]   Next, Myers argues that the State violated his due process rights by failing to

       disclose all exculpatory evidence to the defense. In Brady v. Maryland, the

       United States Supreme Court held that “the suppression by the prosecution of

       evidence favorable to an accused upon request violates due process where the

       evidence is material either to guilt or to punishment, irrespective of the good

       faith or bad faith of the prosecution.” 373 U.S. 83, 87 (1963). In order to

       prevail on a Brady claim, the defendant must establish: “(1) that the

       prosecution suppressed evidence; (2) that the evidence was favorable to the

       defense; and (3) that the evidence was material to an issue at trial.” Stephenson

       v. State, 864 N.E.2d 1022, 1056-57 (Ind. 2007) (quoting Conner v. State, 711

       N.E.2d 1238, 1245-46 (Ind. 2000)). Under Brady, evidence is considered

       material if the defendant establishes a reasonable probability that the result of

       the proceeding would have been different had the State disclosed the evidence.

       Stephenson v. State, 864 N.E.2d 1022. The State will not be found to have

       suppressed material information if such information was available to the

       defendant through the exercise of reasonable diligence. Id.


[92]   Myers concedes that he cannot identify even one specific piece of evidence that

       the State suppressed. Instead, he asserts that in the course of investigating

       Myers’s post-conviction claims, post-conviction counsel received over 8,000


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 64 of 67
       pages of documents directly from the FBI and the Bloomington Police

       Department, and the State did not document transferring any of these materials

       to the defense prior to trial in its discovery notices. At the PCR hearing,

       however, evidence was presented that trial counsel received additional

       discovery that was not documented by the State. Patrick Baker testified that

       discovery was “fluid” and that the State was not always meticulous in

       documenting what materials it had provided. PCR Transcript at 525. Chief

       Deputy Prosecutor Robert Cline stated that prior to trial, he provided trial

       counsel with a CD containing 3,000 pages of FBI reports, and possibly other

       kinds of reports, without documenting the transfer. Additionally, Patrick Baker

       testified that he reviewed boxes of investigative reports from the FBI, the

       Indiana State Police, the Bloomington Police Department, and the Indiana

       University Police Department at the Putnamville State Police Post.17

[93]   We agree with the post-conviction court’s conclusion that based on the

       evidence presented at the PCR hearing, it is unclear whether trial counsel was

       provided with or had access to all of the relevant investigative reports.

       Consequently, Myers has not satisfied his burden of establishing that the State

       suppressed such evidence. Moreover, even if we assume the State failed to

       disclose some evidence, without knowing what that evidence was, we cannot


       17
          Myers makes much of the fact that Patrick Baker testified that he read these reports in the post’s property
       room. Sergeant Christopher Lewis, an ISP crime scene investigator, testified that police reports are not kept
       in the property room. He testified further, however, that reports are kept at the Putnamville Post. Thus,
       while trial counsel might have been mistaken in stating that he read the reports in the property room, this in
       no way establishes that he did not view the reports at the Putnamville Post. Sergeant Lewis testified further
       that the systems used to track who has viewed physical evidence held in the property room do not track who
       has viewed police reports. Thus, the fact that trial counsel’s viewing of the police reports was not
       documented in evidence logs likewise does not establish that he did not view the reports.

       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015                           Page 65 of 67
       begin to determine whether it was favorable to the defense and material to an

       issue at trial, or merely cumulative of what was disclosed to Myers.

       Additionally, Myers has made no attempt whatsoever to establish that the

       allegedly suppressed investigative reports were not available to him through the

       exercise of reasonable diligence. Essentially, Myers asks us to ignore his

       evidentiary burden and presume not only that investigative reports were

       suppressed, but also that somewhere among the allegedly suppressed reports, a

       nugget of evidence satisfying the requirements of Brady must exist. This we will

       not do.

                                                          3.

[94]   Finally, Myers argues that he is entitled to reversal of his conviction because the

       State committed prosecutorial misconduct at trial. Specifically, he asserts that

       the State committed prosecutorial misconduct by knowingly presenting false

       evidence and perjured testimony. See Giglio v. United States, 405 U.S. 150, 153

       (1972) (explaining that “deliberate deception of a court and jurors by the

       presentation of known false evidence is incompatible with ‘rudimentary

       demands of justice’” (quoting Mooney v. Holohan, 294 U.S. 103, 112 (1935)).


[95]   Myers has fallen far short of establishing that the complained-of testimony and

       evidence were false or that the State knew as much. But Myers’s claims of

       prosecutorial misconduct fail for a more fundamental reason. “Post-conviction

       procedures do not provide a petitioner with an opportunity to present

       freestanding claims that contend the original trial court committed error.”


       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015   Page 66 of 67
       Wrinkles v. State, 749 N.E.2d 1179, 1187 n.3 (Ind. 2001). Rather, “‘[i]n post-

       conviction proceedings, complaints that something went awry at trial are

       generally cognizable only when they show deprivation of the right to effective

       counsel or issues demonstrably unavailable at the time of trial or direct

       appeal.’” Bunch v. State, 778 N.E.2d 1285, 1289-90 (Ind. 2002) (quoting Sanders

       v. State, 765 N.E.2d 591, 592 (Ind. 2002)). “An available grounds for relief not

       raised at trial or on direct appeal is not available as a grounds for collateral

       attack.” Canaan v. State, 683 N.E.2d 227, 235 (Ind. 1997). Myers has made no

       attempt to establish that his claims of prosecutorial misconduct were

       demonstrably unavailable at trial or on direct appeal. His claims of

       prosecutorial misconduct are freestanding claims of trial error, and as such are

       not cognizable in this PCR proceeding.

[96]   Judgment affirmed.

       Vaidik, C.J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 55A05-1312-PC-608 | May 28, 2015     Page 67 of 67